 



Exhibit 10.3
AMENDED AND RESTATED
CREDIT AGREEMENT
Originally dated as of July 11, 2005
among
ALLIS-CHALMERS ENERGY INC.,
as the Borrower,
ROYAL BANK OF CANADA,
as Administrative Agent
and
as Collateral Agent
and
The Lenders Party Hereto
$25,000,000
SENIOR CREDIT FACILITY
RBC CAPITAL MARKETS
As Lead Arranger and Sole Bookrunner
Dated as of January 18, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
ARTICLE I.
       DEFINITIONS AND ACOUNTING TERMS     1  
          1.01
  Defined Terms     1  
          1.02
  Other Interpretive Provisions     23  
          1.03
  Accounting Terms     23  
          1.04
  Rounding     23  
          1.05
  References to Agreements and Laws     23  
 
           
ARTICLE II.
       THE COMMITMENT AND BORROWINGS     24  
          2.01
  Loans     24  
          2.02
  Intentionally Omitted     24  
          2.03
  Borrowings, Conversions and Continuations of Revolving Loans     24  
          2.04
  Prepayments     25  
          2.05
  Reduction or Termination of Commitments     27  
          2.06
  Repayment of Revolving Loans     28  
          2.07
  Interest     28  
          2.08
  Fees     28  
          2.09
  Computation of Interest and Fees     29  
          2.10
  Evidence of Debt     29  
          2.11
  Payments Generally     29  
          2.12
  Sharing of Payments     31  
          2.13
  Priority of Hedging Obligations     32  
          2.14
  Letters of Credit     32  
 
           
ARTICLE III
       TAXES, YIELD PROTECTION AND ILLEGALITY     38  
          3.01
  Taxes     38  
          3.02
  Illegality     39  
          3.03
  Inability to Determine Rates     39  
          3.04
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans     40  
          3.05
  Funding Losses     40  
          3.06
  Matters Applicable to all Requests for Compensation     41  
          3.07
  Survival     41  
 
           
ARTICLE IV.
       CONDITIONS PRECEDENT     41  
          4.01
  Conditions Precedent     41  
          4.02
  Deadline for First Amendment Closing Date     44  
          4.03
  Conditions to all Revolving Loans and L/C Credit Extension     44  
          4.04
  Conditions to all Revolving Loans to Fund Permitted Acquisitions     45  
 
           
ARTICLE V
       REPRESENTATIONS AND WARRANTIES     45  
          5.01
  Existence; Qualification and Power; Compliance with Laws     45  

  i
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Page
 
           
          5.02
  Authorization; No Contravention     46  
          5.03
  Governmental Authorization     46  
          5.04
  Binding Effect     46  
          5.05
  Financial Statements; No Material Adverse Effect     46  
          5.06
  Litigation     46  
          5.07
  No Default     47  
          5.08
  Ownership of Property; Liens     47  
          5.09
  Environmental Compliance     47  
          5.10
  Insurance     47  
          5.11
  Taxes     47  
          5.12
  ERISA Compliance     47  
          5.13
  Subsidiaries and other Investments     48  
          5.14
  Margin Regulations; Investment Company Act; Use of Proceeds     48  
          5.15
  Disclosure     48  
          5.16
  Labor Matters     49  
          5.17
  Compliance with Laws     49  
          5.18
  Third Party Approvals     49  
          5.19
  Solvency     49  
          5.20
  Collateral     49  
          5.21
  Intellecutal Property; Licenses, Etc.     49  
          5.22
  Leased Locations     50  
          5.23
  Material Agreements     50  
 
           
ARTICLE VI.
       AFFIRMATIVE COVENANTS     50  
          6.01
  Financial Statements     50  
          6.02
  Certificates; Other Information     51  
          6.03
  Notices     52  
          6.04
  Payment of Obligations     52  
          6.05
  Preservation of Existence, Etc.     52  
          6.06
  Maintenance of Assets and Business; Movement of Collateral     52  
          6.07
  Maintenance of Insurance     53  
          6.08
  Compliance with Laws and Contractual Obligations     53  
          6.09
  Books and Records     53  
          6.10
  Inspection Rights     53  
          6.11
  Compliance with ERISA     53  
          6.12
  Use of Proceeds     54  
          6.13
  Guaranties     54  
          6.14
  Further Assurances; Additional Collateral     54  
          6.15
  Approval of Certain Acquisitions     55  
 
           
ARTICLE VII
       NEGATIVE COVENANTS     55  
          7.01
  Liens     55  
          7.02
  Investments     56  
          7.03
  Swap Contracts     57  

  ii
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Page
 
           
          7.04
  Indebtedness     57  
          7.05
  Lease Obligations     58  
          7.06
  Fundamental Changes     58  
          7.07
  Dispositions     58  
          7.08
  Restricted Payments; Distributions and Redemptions     59  
          7.09
  ERISA     59  
          7.10
  Change in Nature of Business     59  
          7.11
  Transactions with Affiliates     59  
          7.12
  Burdensome Agreements     59  
          7.13
  Use of Proceeds     60  
          7.14
  Capital Expenditures     60  
          7.15
  Prepayments     60  
          7.16
  Subordinated Indebtedness     60  
          7.17
  Amendments of Constitutive Documents     60  
          7.18
  Accounting Changes     60  
          7.19
  Financial Covenants     60  
 
           
ARTICLE VIII.
       EVENTS OF DEFAULT AND REMEDIES     61  
          8.01
  Events of Default     61  
          8.02
  Remedies Upon Event of Default     64  
 
           
ARTICLE IX.
       ADMINISTRATIVE AGENT     64  
          9.01
  Appointment and Authorization of Agents; Lender Hedging Agreements     64  
          9.02
  Delegation of Duties     65  
          9.03
  Default; Collateral     65  
          9.04
  Liability of Agents     67  
          9.05
  Reliance by Administrative Agent     67  
          9.06
  Notice of Default     68  
          9.07
  Credit Decision; Disclosure of Information by Administrative Agent     68  
          9.08
  Indemnification of Agents     68  
          9.09
  Administrative Agent in its Individual Capacity     69  
          9.10
  Successor Administrative Agent     69  
          9.11
  Other Agents; Arranger     70  
 
           
ARTICLE X
       MISCELLANEOUS     70  
          10.01
  Amendments, Release of Collateral, Etc     70  
          10.02
  Notices and Other Communications; Facsimile Copies     72  
          10.03
  No Waiver; Cumulative Remedies     73  
          10.04
  Attorney Costs; Expenses and Taxes     73  
          10.05
  Indemnification     73  
          10.06
  Payments Set Aside     74  
          10.07
  Successors and Assigns     75  
          10.08
  Confidentiality     77  
          10.09
  Set-off     77  
          10.10
  Interest Rate Limitation     78  

  iii
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Page
 
           
          10.11
  Counterparts     78  
          10.12
  Integration     78  
          10.13
  Survival of Representations and Warranties     79  
          10.14
  Severability     79  
          10.15
  Foreign Lenders     79  
          10.16
  Governing Law     80  
          10.17
  Waiver of Right to Trial by Jury, Etc     80  
          10.18
  Termination of Commitments Under Original Credit Agreement     81  
          10.19
  No Novations, Etc     81  
          10.20
  ENTIRE AGREEMENT     81  

  iv
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
2.01
  Commitments
5.05
  Existing Indebtedness
5.13
  Subsidiaries and other Equity Investments
5.22
  Leased Locations
5.23
  Material Agreements
7.01
  Existing Liens
7.12
  Agreements Restricting Liens on Leasehold Interests
10.02
  Addresses for Notices to Borrower, Guarantors and Administrative Agent

EXHIBITS

      Exhibit:   Form of:
A-1
  Borrowing Notice
A-2
  Conversion/Continuation Notice
A-3
  Payment/Prepayment Notice
B
  Revolver Note
C
  Compliance Certificate pursuant to Section 6.02(a)
D
  Assignment and Assumption

  v
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
January 18, 2006, among ALLIS-CHALMERS ENERGY INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and ROYAL BANK OF CANADA, as
Administrative Agent and L/C Issuer.
     (1) The Borrower, Royal Bank of Canada, individually and as administrative
agent (“Royal Bank”), Caterpillar Financial Services Corporation (“CFSC”), and
Commercebank, N.A. (“Commerce”; Royal Bank, CFSC and Commerce collectively
called the “Original Lenders”) entered into a Credit Agreement originally dated
July 11, 2005, as amended by a First Amendment to Credit Agreement among the
Borrower and the Original Lenders dated December 9, 2005 (as amended, the
“Original Credit Agreement”).
     (2) The Borrower, Royal Bank, CSFC and Commerce have agreed to amend and
restate in its entirety the Original Credit Agreement on the terms and
conditions set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto hereby agree that the Original
Credit Agreement is amended in its entirety to read as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Agreement, the terms defined in the introductory paragraph
hereof shall have the meanings therein indicated and the following terms shall
have the meanings set forth below:
     Acquisition means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly: (a) the acquisition by the
Borrower or any Subsidiary of all or substantially all of the assets located in
the United States of a Person or of any business or division of a Person;
(b) the acquisition by the Borrower or any Subsidiary of more than 50% of any
class of Voting Stock (or similar Equity Interests) of any Domestic Person; or
(c) a merger, consolidation or other combination by the Borrower or any
Subsidiary with another Person if the Borrower or any Subsidiary is the
surviving entity; provided that, (i) in any merger involving the Borrower, the
Borrower must be the surviving entity; and (ii) in any merger involving a
Subsidiary which is a Loan Party and another Subsidiary which is not a Loan
Party, the Subsidiary which is a Loan Party shall be the survivor.
     AC Tubular means Allis-Chalmers Tubular Services, Inc., a Texas
corporation.
     Administrative Agent means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

1

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     Administrative Agent’s Office means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
     Administrative Details Form means the Administrative Details Reply Form
furnished by a Lender to the Administrative Agent in connection with this
Agreement.
     Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the Voting Stock (on a fully diluted basis) having ordinary voting power
for the election of directors, managing members, or managing general partner; or
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
     Agent/Arranger Fee Letter has the meaning specified in Section 2.08(b).
     Agent-Related Persons means the Administrative Agent (including any
successor administrative agent) and its respective Affiliates (including the
officers, directors, employees, agents and attorneys-in-fact of such Person).
     Aggregate Revolving Commitment has the meaning specified in the definition
of Revolving Commitment.
     Agreement means this Credit Agreement.
     AirComp means AirComp, LLC, a Delaware limited liability company and
Wholly-Owned Subsidiary.
     AirComp Related Subordinated Indebtedness means Indebtedness of the
Borrower owing to M-I, L.L.C. in connection with that certain promissory note
dated July 11, 2005 in the original principal amount of $4,000,000.00, which
Indebtedness has been subordinated to the Obligations pursuant to the AirComp
Subordination Agreement.
     AirComp Subordination Agreement means that certain subordination agreement
of even date herewith among Borrower, M-I, L.L.C., and Administrative Agent for
the benefit of the Lenders, in form and substance satisfactory to the
Administrative Agent, and all supplements, assignments, amendments, and
restatements thereto (or any agreement in substitution therefor).

2

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     Applicable Rate means the following percentages per annum set forth in the
table below, on any date of determination, with respect to the Type of Credit
Extension or commitment fee that corresponds to the Leverage Ratio at such date
of determination, as calculated based on the quarterly Compliance Certificate
most recently delivered pursuant to Section 6.02(a):

                          Commitment   Letter of Credit     Pricing       Fee  
and Eurodollar Rate   Base Rate Level   Leverage Ratio   + (basis points)   +
(basis points)   + (basis points) 1  
Less than 2.50:1.00
  50.0   200.0   100.0 2  
Less than 3.00:1.00 but greater than or equal to 2.50:1.00
  50.0   225.0   125.0 3  
Less than 3.50:1.00 but greater than or equal to 3.00:1.00
  50.0   250.0   150.0 4  
Less than 4.00:1.00 but greater than or equal to 3.50:1.00
  50.0   275.0   175.0 5  
Greater than or equal to 4.00:1.00
  50.0   300.0   200.0

     Any increase or decrease in the Applicable Rate resulting from a change in
the Leverage Ratio shall become effective as of the first day of the fiscal
quarter of the Borrower immediately following the date of a Compliance
Certificate delivered pursuant to Section 6.02; provided, however, that if no
Compliance Certificate is delivered during a fiscal quarter when due in
accordance with such Section, Pricing Level 5 shall apply as of the first day of
such following fiscal quarter. The Applicable Rate in effect from the First
Amendment Closing Date through March 31, 2006 shall be based Pricing Level 5.
     Approved Fund means any Fund that is administered or managed by a Lender,
an Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arranger means RBC Capital Markets in its capacity as lead arranger and
sole bookrunner.
     Assignment and Assumption means an Assignment and Assumption substantially
in the form of Exhibit D.
     Attorney Costs means and includes the reasonable fees and disbursements of
any law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.
     Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of

3

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.
     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
     Base Rate means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” Such rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     Base Rate Loan means a Revolving Loan that bears interest based on the Base
Rate.
     Board means the Board of Governors of the Federal Reserve System of the
United States.
     Borrower has the meaning specified in the introductory paragraph hereof.
     Borrower Affiliate means the Borrower’s Subsidiaries.
     Borrowing means a borrowing consisting of simultaneous Revolving Loans of
one or more Types, which are either Base Rate Loans or Eurodollar Rate Loans,
and if Eurodollar Rate Loans have the same Interest Period, made by each of the
Lenders pursuant to Section 2.01.
     Borrowing Notice means a notice of (a) a Borrowing, (b) a conversion of
Revolving Loans from one Type to the other, or (c) a continuation of Revolving
Loans as the same Type, pursuant to Section 2.03(a), which, if in writing, shall
be substantially in the form of Exhibit A-1 or A-2, as applicable.
     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of Texas, or are
in fact closed and, if such day relates to any Eurodollar Rate Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the applicable offshore Dollar interbank market.
     Capital Expenditure by a Person means an expenditure (determined in
accordance with GAAP) for any fixed asset owned by such Person for use in the
operations of such Person having a useful life of more than one year, or any
improvements or additions thereto.
     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.
     Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash and deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer (which documents hereby are consented to by the Lenders).

4

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



Cash Equivalents means:
     (a) United States Dollars;
     (b) direct general obligations, or obligations of, or obligations fully and
unconditionally guaranteed as to the timely payment of principal and interest
by, the United States or any agency or instrumentality thereof having remaining
maturities of not more than 13 months, but excluding any such securities whose
terms do not provide for payment of a fixed dollar amount upon maturity or call
for redemptions;
     (c) certificates of deposit and eurodollar-time deposits with maturities of
thirteen (13) months or less, bankers acceptances with maturities not exceeding
180 days, overnight bank deposits and other similar short term instruments, in
each case with any domestic commercial bank having capital and surplus in excess
of $250,000,000 and having a rating of at least “A2” by Moody’s and at least “A”
by S&P;
     (d) repurchase obligations with a term of not more than 13 months for
underlying securities of the types described in (b) and (c) above entered into
with any financial institution meeting the qualifications in (c) above;
     (e) commercial paper (having original maturities of not more than 270 days)
of any Person rated “P-1” or better by Moody’s or “A-1” or the equivalent by
S&P; and
     (f) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (e) above.
     CERCLA has the meaning specified in the definition of Environmental Law.
     Change of Control means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the Voting Stock of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or

5

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



nomination at least a majority of that board or equivalent governing body or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (excluding, in the case of both clause
(ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the Voting Stock of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities; or
(d) the Borrower ceases to own 100% of the Equity Interests of each Subsidiary
which is a Loan Party.
     Change in Law means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the L/C Issuer (or, for purposes of
Section 3.04(b), by any Lending Office of such Lender or by such Lender’s or the
L/C Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
     Code means the Internal Revenue Code of 1986 as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
     Collateral means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the Borrower, and its Subsidiaries in
or upon which a Lien now or hereafter exists in favor of the Lenders, or the
Administrative Agent on behalf of the Lenders, whether under this Agreement, the
Collateral Documents, or under any other document executed by any Borrower
Affiliate and delivered to the Administrative Agent or the Lenders.
     Collateral Agent means Royal Bank of Canada in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
     Collateral Documents means (a) each Guaranty, Security Agreement, each
pledge agreement, assignment, and all other security agreements, deeds of trust,
mortgages, chattel mortgages, assignments, pledges, guaranties, financing
statements, continuation statements, extension agreements and other similar
agreements or instruments executed by the Borrower or any Subsidiary which is a
Loan Party for the benefit of the Lenders now or hereafter delivered to the
Lenders or the Administrative Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable Law)
against the Borrower

6

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



or any Subsidiary which is a Loan Party, as debtor, in favor of the Lenders or
the Administrative Agent for the benefit of the Lenders, as secured party, to
secure or guarantee the payment of any part of the Obligations or the
performance of any other duties and obligations of Borrower under the Loan
Documents, whenever made or delivered, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions,
restatements, and extensions of any of the foregoing.
     Compensation Period has the meaning set forth in Section 2.11(e)(ii).
     Compliance Certificate means a certificate substantially in the form of
Exhibit C-1.
     Consolidated Cash Flow From Operations means, for a given period the sum of
(i) Consolidated Net Income, (ii) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income, (iii) deferred
income taxes, and (iv) other non-cash items, each as determined for such period
in accordance with GAAP.
     Consolidated Current Assets means at any time, all assets that should be,
in accordance with GAAP, classified as current assets on a consolidated balance
sheet of the Borrower and its Subsidiaries.
     Consolidated Current Liabilities means at any time, all liabilities that
should be, in accordance with GAAP, classified as current liabilities on a
consolidated balance sheet of the Borrower and its Subsidiaries (excluding that
portion of the principal balance of any Revolving Loans outstanding hereunder
which would be classified as current liabilities in accordance with GAAP).
     Consolidated EBITDA means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, used or included in the determination
of such Consolidated Net Income, (d) the amount of depreciation, depletion, and
amortization expense deducted in determining such Consolidated Net Income, and
(e) other non-cash charges and expenses, including, without limitation, non-cash
charges and expenses relating to Swap Contracts or resulting from accounting
convention changes, of the Borrower and its Subsidiaries on a consolidated
basis, all determined in accordance with GAAP.
     Consolidated Interest Charges means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with Indebtedness (including capitalized interest),
in each case to the extent treated as interest in accordance with GAAP, and
(b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.
     Consolidated Funded Debt means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations and liabilities, whether current
or long-term, for borrowed money (including Obligations hereunder and
Indebtedness associated with the Senior Unsecured Notes), (b) all reimbursement
obligations relating to letters of credit, (c) Capital Leases, (d) Synthetic
Lease Obligations, and (e) without duplication, all Guaranty Obligations with
respect to Indebtedness of the type specified in subsections (a) through
(d) above.

7

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     Consolidated Net Income means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income or net loss of the Borrower
and its Subsidiaries from continuing operations; provided that there shall be
excluded from such net income (to the extent otherwise included therein):
(a) the income (or loss) of any entity other than a Subsidiary in which the
Borrower or any Subsidiary has an ownership interest, except to the extent that
any such income has been actually received by the Borrower or such Subsidiary in
the form of cash dividends or similar cash distributions; (b) net extraordinary
gains and losses, (c) any gains or losses attributable to non-cash write-ups or
write-downs of assets, (d) proceeds of any Insurance Payment other than business
interruption insurance, (e) any gain or loss, net of taxes, on the sale,
retirement or other disposition of assets (including Equity Interests of any
other Person, but excluding the sale of inventories in the ordinary course of
business), and (f) the cumulative effect of a change in accounting principles.
     Consolidated Senior Debt means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) the Outstanding Amount of all Revolving Loans and L/C Obligations,
(b) all secured Indebtedness permitted under Section 7.04, and (c) the
Outstanding Amount of all obligations owed to Lenders under Lender Hedging
Agreements.
     Consolidated Tangible Net Worth means the consolidated net worth of the
Borrower and its Subsidiaries after subtracting therefrom the aggregate amount
of any Intangible Assets of the Borrower and its Subsidiaries.
     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     Credit Extension means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     Current Maturities of Long Term Indebtedness means, in respect of the
Borrower and as of any applicable date of determination thereof, all
Indebtedness which should be classified as “funded indebtedness” or “long term
indebtedness” on a balance sheet of such Person as of such date in accordance
with GAAP.
     Current Ratio means the ratio derived from dividing Consolidated Current
Assets by Consolidated Current Liabilities.
     Debt Issuance means the issuance by the Borrower or any Subsidiary of any
unsecured Indebtedness other than Indebtedness permitted under Section 7.04.
     Debtor Relief Laws means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.
     Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a

8

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such
Revolving Loan plus 2% per annum, in each case to the fullest extent permitted
by applicable Laws.
     Deposit Account Pledge Agreement means collectively the agreements, however
styled, among one or more Loan Parties, the Administrative Agent and Wells Fargo
Bank, N.A. relating to the pledge of deposit and similar accounts held in such
financial institution by one or more Loan Parties to the Administrative Agent,
for the benefit of the Lenders, as Collateral.
     Disposition or Dispose means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person of property owned by such Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. The terms Disposition
and Dispose shall not include any Equity Issuance.
     Dollar and $ means lawful money of the United States.
     Domestic means, with respect to an entity, that such entity is
incorporated, organized or formed under the Laws of the United States, a state
in the United States or any subdivision thereof or the District of Columbia.
     Downhole Injection means Downhole Injection Systems, LLC, a Texas limited
liability company and Wholly-Owned Subsidiary.
     Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any institutional investor and (e) any other Person (other
than a natural Person) approved in each of the foregoing instances by the
Administrative Agent, the L/C Issuer and, unless a Default has occurred and is
continuing or in connection with the settlement of a credit derivative
transaction, the Borrower (each such approval not to be unreasonably withheld,
conditioned or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of its respective Affiliates or
Subsidiaries.
     Employee Equity Sales means the sale of Equity Interests in the Borrower to
directors, officers, employees and consultants to the Loan Parties (whether or
not under a plan).
     Environmental Law means any applicable Law that relates to (a) the
condition or protection of air, groundwater, surface water, soil, or other
environmental media, (b) the environment, including natural resources or any
activity which affects the environment, (c) the regulation of any pollutants,
contaminants, wastes, substances, and Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Federal Water Pollution Control Act, as amended by the
Clean Water Act (33 U.S.C. §1251 et seq.), the Federal Insecticide, Fungicide,
and Rodenticide Act (7 U.S.C. §136 et seq.), the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. §1100 1 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.), the National
Environmental Policy Act of 1969 (42 U.S.C. §4321 et seq.), the Oil Pollution
Act (33 U.S.C. §2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. §6901 et seq.), the Rivers and Harbors Act (33 U.S.C. §401 et seq.), the
Safe Drinking Water Act (42 U.S.C. §201 and §300f et seq.), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976

9

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. §6901 et seq.),
the Toxic Substances Control Act (15 U.S.C. §2601 et seq.), and analogous state
and local Laws, as any of the foregoing may have been and may be amended or
supplemented from time to time, and any analogous enacted or adopted Law, or
(d) the Release or threatened Release of Hazardous Substances.
     Equity Interests means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     Equity Issuance means any issuance by the Borrower to any Person of its
Equity Interests, other than (a) any issuance of its Equity Interests pursuant
to the exercise of options or warrants, (b) any issuance of its Equity Interests
pursuant to the conversion of any debt securities to equity or the conversion of
any class of equity securities to any other class of equity securities, (c) any
issuance of options or warrants relating to its Equity Interests, (d) any
issuance of its Equity Interests as consideration for all or a portion of the
purchase price for any acquisition, and (e) Employee Equity Sales.
     ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations issued pursuant thereto.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions of this Agreement relating to obligations imposed under Section 412
of the Code).
     ERISA Event means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
     Eurodollar Rate means for any Interest Period with respect to any
Eurodollar Rate Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the LIBOR I screen (or
any successor thereto) that

10

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or
     (b) if the rate referenced in the preceding subsection (a) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
     (c) if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.
     Eurodollar Rate Loan means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.
     Event of Default means any of the events or circumstances specified in
Article VIII.
     Evergreen Letter of Credit has the meaning specified in
Section 2.14(b)(iii).
     Federal Funds Rate means, for any day, the rate per annum (rounded upwards
to the nearest 1/100 of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
     First Amendment Closing Date means the date upon which this Agreement has
been executed by the Borrower, the Lenders and the Administrative Agent and by
its terms has become effective.
     Fiscal Year means each year beginning January 1st and ending the following
December 31st.
     Fixed Asset Coverage Ratio means as of any determination date, the ratio
derived by dividing the orderly liquidation value of the Borrower’s and its
Subsidiaries’ domestic fixed assets (as determined by the most recently
delivered asset appraisals delivered to the Administrative Agent pursuant to
Section

11

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



6.02(e)) on which the Administrative Agent, for the benefit of the Lenders,
holds a perfected, first priority Lien divided by the sum of the Outstanding
Amount on such date of the Revolver Principal Debt.
     Foreign Lender has the meaning specified in Section 10.15.
     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     GAAP means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     Guarantors means any Person and every present and future Subsidiary of
Borrower which undertakes to be liable for all or any part of the Obligations by
execution of a Guaranty, or otherwise.
     Guaranty means collectively a guaranty in form and substance satisfactory
to the Administrative Agent now or hereafter executed by any Guarantor in favor
of the Administrative Agent on behalf of the Lenders guaranteeing the
Obligations.
     Guaranty Obligation means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including,
without limitation, any obligation of such Person, direct or indirect, (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other payment obligation of the payment of such
Indebtedness or other payment obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other payment obligation, or (iv) entered into for the purpose of assuring in
any other manner the obligees in respect of such Indebtedness or other payment
obligation of the payment thereof or to protect such obligees against loss in
respect thereof (in whole or in part), or (b) any Lien on any

12

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



assets of such Person securing any Indebtedness or other payment obligation of
any other Person, whether or not such Indebtedness or other payment obligation
is assumed by such Person; provided, however, that the term “Guaranty
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be the lesser of (a) an amount equal to the stated
or determinable outstanding amount of the related primary obligation and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless the
outstanding amount of such primary obligation and the maximum amount for which
such guaranteeing Person may be liable are not stated or determinable, in which
case the amount of such Guaranty Obligation shall be the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.
     Hazardous Substance means any substance that poses a threat to, or is
regulated to protect, human health, safety, public welfare, or the environment,
including without limitation (a) any “hazardous substance,” “pollutant” or
“contaminant,” and any “petroleum” or “natural gas liquids” as those terms are
defined or used under Section 101 of CERCLA, (b) “solid waste” as defined by the
federal Solid Waste Disposal Act (42 U. S.C. §§ 6901 et seq.), (c) asbestos or a
material containing asbestos, (d) any material that contains lead or lead-based
paint, (e) any item or equipment that contains or is contaminated by
polychlorinated biphenyls, (f) any radioactive material, (g) urea formaldehyde,
(h) putrescible materials, (i) infectious materials, (j) toxic microorganisms,
including mold, or (k) any substance the presence or Release of which requires
reporting, investigation or remediation under any Environmental Law.
     Honor Date has the meaning set forth in Section 2.14(c)(i).
     Indebtedness means, as to any Person at a particular time, all of the
following:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, surety bonds, and similar instruments issued
for the account of such Person and, without duplication, all drafts drawn and
unpaid thereunder;
     (c) net obligations under any Swap Contract in an amount equal to (i) if
such Swap Contract has been closed out, the termination value thereof, or
(ii) if such Swap Contract has not been closed out, the mark-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;
     (d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 90 days, and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
     (e) Capital Leases and Synthetic Lease Obligations;

13

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of any redeemable preferred Equity Interests, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and
     (g) all Guaranty Obligations of such Person in respect of any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. In addition, the determination of Indebtedness of the Borrower and/or
its Subsidiaries shall be made on a consolidated basis without taking into
account any Indebtedness owed by any such Person to any other such Person.
     Indemnified Liabilities has the meaning set forth in Section 10.05.
     Indemnitees has the meaning set forth in Section 10.05.
     Insurance Payment means any payment by an insurance company or other surety
on account of property damage or casualty loss to any property of the Borrower
or any of its Subsidiaries.
     Intangible Assets means the amount (to the extent reflected in determining
consolidated net worth) of all unamortized debt discount and expense (to the
extent, if any, recorded as an unamortized deferred charge), unamortized
deferred charges, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks and brand names; provided, that for purposes of
this definition, consolidated net worth shall be adjusted to exclude non-cash
items, including foreign currency translation adjustments, unrealized gains and
losses, and mark-to-market adjustments relating to Swap Contracts, pursuant to
GAAP.
     Interest Coverage Ratio means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four prior fiscal quarters
ending on such date to (b) the sum of (i) Consolidated Interest Charges during
such period and (ii) imputed interest charges on Synthetic Leases, of the
Borrower and its Subsidiaries during such period, if any.
     Interest Payment Date means, (a) as to any Revolving Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Revolving
Loan; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
     Interest Period means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Borrowing Notice;
provided that:

14

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     Investment means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interest of another Person, (b) a loan, advance or capital contribution to,
guaranty of debt of, or purchase or other acquisition of any other debt or
Equity Interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less all
returns of principal or equity thereon, and shall, if made by the transfer or
exchange of property other than cash be deemed to have been made in an amount
equal to the fair market value of such property.
     Involuntary Disposition means any loss of, damage to or destruction of, or
any condemnation or other taking for public use of, any property of the Borrower
or any Subsidiary.
     IRS means the United States Internal Revenue Service.
     Laws means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.
     L/C Advance means, with respect to each Lender, such Lender’s participation
in any L/C Borrowing in accordance with its Pro Rata Share.
     L/C Borrowing means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     L/C Credit Extension means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     L/C Issuer means Royal Bank of Canada in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

15

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     L/C Obligations means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.
     Lender has the meaning specified in the introductory paragraph hereto and,
as the context requires, includes the L/C Issuer.
     Lender Hedging Agreement means a Swap Contract between the Borrower and a
Lender or an Affiliate of a Lender.
     Lending Office means, as to any Lender, the office or offices of such
Lender set forth on its Administrative Details Form, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     Letter of Credit means any standby letter of credit issued hereunder.
     Letter of Credit Application means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
     Letter of Credit Expiration Date means the day that is five days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
     Letter of Credit Sublimit means an amount equal to the lesser of (i) the
Aggregate Revolving Commitment and (ii) $5,000,000.
     Leverage Ratio means, for the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated Funded Debt as of the
determination date to (b) Consolidated EBITDA for the period of the four fiscal
quarters ending on such date, or if such date is not the last day of a fiscal
quarter, ending on the last day of the fiscal quarter most recently ended.
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever to secure or provide for payment of any obligation of any
Person (including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
Laws of any jurisdiction), including the interest of a purchaser of accounts
receivable.
     Loan Documents means this Agreement, each Revolver Note, each of the
Collateral Documents, the Agent/Arranger Fee Letter, each Borrowing Notice, each
Compliance Certificate, each Subordination Agreement, each Letter of Credit
Application, and each other agreement, document or instrument delivered by the
Borrower or any of its Subsidiaries from time to time in connection with this
Agreement and the Revolver Notes.
     Loan Party means each of the Borrower, each Guarantor, and each other
entity that is an Affiliate of the Borrower that executes one or more Loan
Documents.
     Master Agreement has the meaning specified in the definition of Swap
Contract.

16

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     Material Adverse Effect means: (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries; (b) a material impairment of the ability of the Borrower, or any
other Loan Party to perform their obligations under the Loan Documents to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any other Loan Party of
any Loan Documents or the rights and remedies of Agent or any Lender thereunder.
     Material Agreement means each agreement set forth in Schedule 5.23.
     Maturity Date means the earlier of (a) January 18, 2010, or (b) such
earlier effective date of any other termination, cancellation, or acceleration
of the Aggregate Revolving Commitment under this Agreement.
     Maximum Amount and Maximum Rate respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.
     Mexican CapEx means capital expenditures by any Loan Party for the purchase
of equipment or fixed or capital assets intended for use in, or actually used
in, Mexico.
     Moody’s means Moody’s Investors Service, Inc.
     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
     Net Cash Proceeds means (i) cash received in connection with any Equity
Issuance, (ii) cash received in connection with any Debt Issuance, (iii) any
Insurance Payment and (iv) cash received in connection with any Disposition
(including any cash received by way of deferred payment as and when received),
in each case received by the Borrower or any of its Subsidiaries in connection
with and as consideration therefor, on or after the date of consummation of such
transaction, after (i) deduction of Taxes payable in connection with or as a
result of such transaction, and (ii) payment of all usual and customary
brokerage commissions and all other reasonable fees and expenses related to such
transaction (including, without limitation, reasonable attorneys’ fees and
closing costs incurred in connection with such transaction).
     Nonrenewal Notice Date has the meaning specified in Section 2.14(b)(iii).
     Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.13 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement.

17

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     Obligor means the Borrower or any other Person (other than the
Administrative Agent or any Lender) obligated under any Loan Document.
     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate of formation and operating agreement
or limited liability company agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation, in each case as amended from time to time.
     Other Taxes has the meaning specified in Section 3. 01(b).
     Outstanding Amount on any date (i) with respect to Revolving Loans, means
the aggregate principal amount thereof after giving effect to any Borrowings and
prepayments or repayments occurring on such date, (ii) with respect to any L/C
Obligations, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date, and (iii) for purposes of Section 2.11(d)
with respect to Obligations under a Lender Hedging Agreement, means the amount
then due and payable under such Lender Hedging Agreement.
     Participant has the meaning specified in Section 10.07(d).
     PBGC means the Pension Benefit Guaranty Corporation.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
     Permitted Acquisitions means any Acquisition by the Borrower or a
Subsidiary of the Borrower resulting in ownership of assets inside the United
States, or of equity interests in a Domestic Person; provided, however, that the
following requirements have been satisfied:
     (i) if such Acquisition results in the Borrower’s ownership of a
Subsidiary, the Borrower shall have complied with the requirements of
Sections 6.13 and 6.14 as of the date of such Acquisition;
     (ii) with respect to Acquisitions involving acquisitions of an equity
interest, such Acquisition shall have been approved or consented to by the board
of directors or similar governing entity of the Person being acquired; and
     (iii) as of the closing of such Acquisition no Default or Event of Default
shall exist or occur as a result of, and after giving effect to, such
Acquisition.

18

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     Permitted Liens means Liens permitted under Section 7.01 as described in
such Section.
     Person means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.
     Pro Rata Share means, at any date of determination, for any Lender, the
percentage (carried out to the ninth decimal place) that its Revolving
Commitment bears to the Aggregate Revolving Commitment.
     Reduction Amount has the meaning set forth in the definition of “Triggering
Sale”.
     Register has the meaning set forth in Section 10.07(c).
     Reinvested means used (or committed by the Borrower for use) for Capital
Expenditures or Acquisitions in connection with the oil field services business
of the Borrower or any of its domestic Subsidiaries.
     Reinvestment Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of the Borrower delivered pursuant to
Section 6.02(d) detailing how the Reduction Amount corresponding to such
Triggering Sale has been Reinvested and the portion of such Reduction Amount
which has not been Reinvested.
     Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliate.
     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.
     Reportable Event means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     Request for Credit Extension means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Borrowing Notice, and (b) with
respect to an L/C Extension, a Letter of Credit Application.
     Required Lenders means (a) on any date of determination on and after the
First Amendment Closing Date and prior to the date of the initial Borrowing
under this Agreement, those Lenders holding more than 66-2/3% of the Aggregate
Revolving Commitment, (b) on any date of determination on and after the date of
the initial Borrowing under this Agreement and prior to the Maturity Date, those
Lenders holding more than 66- 2/3% of the Outstanding Amount of Revolving Loans.
     Responsible Officer means the president, chief executive officer, executive
vice president, senior vice president, vice president, chief financial officer,
controller, treasurer, assistant treasurer, secretary or

19

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



general counsel of a Person. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership, limited liability
company, and/or other action on the part of such Loan Party and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.
     Restricted Payment by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
     Revolver Facility means the revolving credit facility as described in and
subject to the limitations set forth in Section 2.01(a).
     Revolver Facility Committed Sum means for any Lender with respect to the
Revolver Facility, at any date of determination occurring prior to the Maturity
Date, the amount stated beside such Lender’s name under the heading for the
Revolver Facility Commitment on the most-recently amended Schedule 2.01 to this
Agreement (which amount is subject to increase, reduction, or cancellation in
accordance with the Loan Documents).
     Revolver Note means a promissory note of Borrower in substantially the form
of Exhibit B-1, evidencing the obligation of Borrower to repay the Revolving
Loans and all renewals and extensions of all or any part thereof and “Revolver
Notes” refers to all such promissory notes.
     Revolver Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Revolving Loans under the Revolver Facility.
     Revolving Commitment means as to each Lender, its obligation to make
Revolving Loans to the Borrower pursuant to Section 2.01(a) and to purchase
participations in L/C Obligations pursuant to Section 2.14, in an aggregate
principal amount at any one time outstanding not to exceed, when aggregated with
the Revolving Loans made pursuant to Section 2.01(a), its Revolver Facility
Committed Sum, in each case as such amount may be reduced or adjusted from time
to time in accordance with this Agreement (collectively, the “Aggregate
Revolving Commitment”).
     Revolving Loan means an extension of credit by a Lender to the Borrower
pursuant to Section 2.01(a).
     Rights means rights, remedies, powers, privileges, and benefits.
     S&P means Standard & Poor’s.
     Security Agreements means, collectively, the security agreements, or
similar instruments, executed by any of the Loan Parties in favor of the
Administrative Agent for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent and all supplements, assignments,
amendments, and restatements thereto (or any agreement in substitution
therefor), and “Security Agreement” means each of such Security Agreements.

20

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     Senior Leverage Ratio means, for the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated Senior Debt as of the
determination date to (b) Consolidated EBITDA for the period of the four fiscal
quarters ending on such date, or if such date is not the last day of a fiscal
quarter, ending on the last day of the fiscal quarter most recently ended.
     Senior Unsecured Notes means the senior notes due 2014 of the Borrower in
an original principal amount no greater than $165,000,000 issued pursuant to
that certain Indenture among the Borrower, its Subsidiaries party thereto and
Wells Fargo Bank, N.A., as trustee, which senior notes are described in
Borrower’s Preliminary Offering Memorandum dated December 28, 2005.
     Subordinated Indebtedness means collectively (i) the AirComp Related
Subordinated Indebtedness, and (ii) any other Indebtedness of Borrower or any of
its Subsidiaries subordinated to the Obligations pursuant to a Subordination
Agreement in form and substance satisfactory to the Administrative Agent.
     Subordination Agreements means collectively (i) the AirComp Related
Subordination Agreement, and (ii) any other subordination agreement with
Borrower or any of its Subsidiaries subordinating any Indebtedness to the
Obligations pursuant to a subordination agreement in form and substance
satisfactory to the Administrative Agent and Subordination Agreement refers to
any one of the foregoing.
     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
Voting Stock at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
     Swap Contract means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

21

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which are depreciated for tax purposes by such
Person. The amount of any Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
     Taxes has the meaning set forth in Section 3.01.
     Threshold Amount at any time means an amount equal to five (5%) of the
Borrower’s consolidated assets measured as of the close of the then most recent
fiscal quarter end.
     Triggering Sale means receipt of any Insurance Payment and any Disposition
(including sales of stock or other equity interests of Subsidiaries) (other than
a Disposition permitted by Section 7.07(a), (b) or (c)) by the Borrower or any
Subsidiary to any other Person (other than to the Borrower or to a Wholly-Owned
Subsidiary of the Borrower) with respect to which the Net Cash Proceeds realized
by Borrower or any Subsidiary for such Disposition and from any Insurance
Payments, when aggregated with the Net Cash Proceeds from all such other
Dispositions by the Borrower and its Subsidiaries occurring since the First
Amendment Closing Date and all Insurance Payments received by the Borrower and
its Subsidiaries since the First Amendment Closing Date, equals or exceeds the
Threshold Amount. The portion of the Net Cash Proceeds in excess of the
Threshold Amount is herein called the “Reduction Amount.”
     Triggering Sale Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of the Borrower delivered pursuant to
Section 6.02(c) identifying such Triggering Sale and specifying the date of
receipt by Borrower or any Subsidiary of Net Cash Proceeds realized from a
Disposition or from any Insurance Payment and specifying the amount thereof and
the Reduction Amount, if any.
     Type means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
     UCC means the Uniform Commercial Code as in effect in the State of Texas or
other applicable jurisdiction.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     United States or U.S. means the United States of America, its fifty states
and the District of Columbia.
     Unreimbursed Amount has the meaning set forth in Section 2.14(c)(i).
     Voting Stock means the capital stock (or equivalent thereof) of any class
or kind, of a Person, the holders of which are entitled to vote for the election
of directors, managers, or other voting members of the governing body of such
Person.

22

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     Wholly-Owned when used in connection with a Person means any Subsidiary of
such Person of which all of the issued and outstanding Equity Interests (except
shares required as directors’ qualifying shares) are owned by such Person or one
or more of its Wholly-Owned Subsidiaries.
1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements, except as otherwise specifically prescribed herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

23

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



ARTICLE II.
THE REVOLVING COMMITMENT AND BORROWINGS
     2.01 Revolving Loans. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees to make revolving loans (each such loan a
“Revolving Loan”) to Borrower from time to time on any Business Day during the
period from the First Amendment Closing Date to the Maturity Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Pro Rata Share of one or more Revolving Loan Borrowings not to exceed,
when aggregated with the Outstanding Amount of the L/C Obligations, such
Lender’s Revolving Commitment. Revolving Loan Borrowings may be repaid and
reborrowed from time to time in accordance with the terms and provisions of the
Loan Documents; provided that, each such Revolving Loan Borrowing must occur on
a Business Day and no later than the Business Day immediately preceding the
Maturity Date. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein; provided, however, all Revolving Loan Borrowings
made on the First Amendment Closing Date shall be made as Base Rate Loans.
     2.02 Intentionally Omitted.
     2.03 Borrowings, Conversions and Continuations of Revolving Loans.
     (a) Each Borrowing, each conversion of Revolving Loans from one interest
rate Type to the other, and each continuation of Revolving Loans as the same
interest rate Type shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m., New York time,
three Business Days prior to the requested date of any Borrowing of, conversion
to or continuation of Eurodollar Rate Loans, and one Business Day prior to the
requested date of any Borrowing of, conversion to or continuation of Base Rate
Loans. Each such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by an authorized officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Borrowing Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Revolving Loans from one interest rate Type to the
other, or a continuation of Revolving Loans as the same interest rate Type,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Revolving Loans to be borrowed, converted or continued, (v) the interest rate
Type of Revolving Loans to be borrowed or to which existing Revolving Loans are
to be converted, and (vi) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify the interest rate Type
for a Revolving Loan in a Borrowing Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Loans shall be made or continued as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Borrowing Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

24

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Revolving
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 11:00 a.m., New York
time, on the Business Day specified in the applicable Borrowing Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01 and
Section 4.03 (and in the case of a Revolving Loan to fund a Permitted
Acquisition, Section 4.04), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent by the Borrower; provided, however, that if, on the
date of the Borrowing there are L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Revolving Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurodollar Rate Loans be
converted immediately to Base Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
     (e) After giving effect to all Borrowings, all conversions of Revolving
Loans from one interest rate Type to the other, and all continuations of
Revolving Loans as the same interest rate Type, there shall not be more than six
(6) Interest Periods in effect at any given time with respect to Revolving
Loans.
     2.04 Prepayments.
     (a) Optional Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay in
whole or in part Revolving Loans outstanding under the Revolver Facility without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m., New York time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(B) one Business Day prior to any date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $500,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Revolving Loans and the
interest rate Type(s) to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of such Lender’s Pro
Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate

25

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Revolving Loans of the Lenders in accordance with their
respective Pro Rata Shares.
     Unless a Default or Event of Default has occurred and is continuing or
would arise as a result thereof, any payment or prepayment of the Revolving
Loans (including prepayments pursuant to Section 2.04(b)) may be reborrowed by
Borrower, subject to the terms and conditions hereof.
     (b) Mandatory Prepayments from Net Cash Proceeds.
     (i) If any portion of the Reduction Amount from any Triggering Sale
(including any deferred purchase price therefor) has not been Reinvested within
one hundred eighty (180) days from the receipt by Borrower or any Subsidiary of
such Reduction Amount (including receipt of any deferred payments for any such
Triggering Sale or portion thereof, if and when received), then on the Business
Day following such one hundred eightieth (180th) day the Revolving Loans shall
be prepaid, in an amount equal to the portion of the Reduction Amount that is
not so Reinvested, as provided in Section 2.04(b)(v). Net Cash Proceeds from
Insurance Payments and Dispositions that equal, when aggregated with Net Cash
Proceeds from all Insurance Payments and Dispositions since the First Amendment
Closing Date, an amount less than the Threshold Amount shall not be required to
be used for mandatory prepayments reductions pursuant to this Section 2.04(b).
     (ii) Upon receipt by Borrower or any Subsidiary of any Reduction Amount,
the Borrower shall deliver a Triggering Sale Certificate to the Administrative
Agent and each Lender pursuant to Section 6.02(c). The Borrower shall apply such
Reduction Amount as a prepayment of the Revolving Loans but shall have the right
to reborrow such Reduction Amount from time to time in accordance with the terms
and provisions of this Agreement until the one hundred eightieth (180th) day
following the receipt of such Reduction Amount. If such Reduction Amount has
been Reinvested within such one hundred eighty (180) day period as reflected on
the Reinvestment Certificate delivered to the Administrative Agent pursuant to
Section 6.02(d), then there shall be no prepayment of the Revolving Loans.
However, if the Reduction Amount has not been Reinvested within one hundred
eighty (180) days following its receipt by Borrower or any Subsidiary, on the
Business Day following such one hundred eightieth (180th) day, the Borrower
shall (i) prepay the Revolving Loans or Cash Collateralize the L/C Obligations
if required by Section 2.04(c) and (ii) deliver to the Administrative Agent a
certificate from a Responsible Officer of the Borrower demonstrating pro forma
compliance with the Fixed Asset Coverage Ratio covenant set forth in
Section 7.19(d) after giving effect to all Triggering Sales.
     (iii) Debt Issuances. Immediately upon receipt by the Borrower or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Revolving Loans and/or Cash Collateralize the L/C Obligations as
hereafter provided in an aggregate amount equal to 100% of such Net Cash
Proceeds (such prepayment to be applied as set forth in clause (v) below).
     (iv) Equity Issuances. Immediately upon the receipt by the Borrower of the
Net Cash Proceeds of any Equity Issuance, the proceeds of which are not used to
finance a Permitted Acquisition, the Borrower shall prepay the Revolving Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
100% of such Net Cash Proceeds (such prepayment to be applied as set forth in
clause (v) below). Net Cash Proceeds of any Equity Issuance, the proceeds

26

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



of which are used to finance a Permitted Acquisition, shall not be required to
be used to prepay the Revolving Loans and/or Cash Collateralize the L/C
Obligations. Whether Net Cash Proceeds of any Equity Issuance are used for a
Permitted Acquisition or another type of acquisition, if such acquisition would
be subject to Section 6.15, the Borrower shall comply with the requirements of
Section 6.15.
     (v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.04(b)(i), (iii) and (iv) shall be applied as follows:
     First, to the payment of any L/C Borrowing;
     Second, to the payment of any unpaid fees or expenses of the Administrative
Agent;
     Third, to the Revolving Loan (without a corresponding reduction in the
Aggregate Revolving Commitment); and
     Fourth, after all Revolving Loans have been repaid, to Cash Collateralize
L/C Obligations.
     Within the parameters of the applications set forth above, prepayments
shall be applied first to Base Rate Loans and then to Eurodollar Rate Loans in
direct order of Interest Period maturities.
     (c) Prepayments by Reason of Aggregate Revolving Commitment Exceeded. If on
any date the Outstanding Amount of all Revolving Loans and L/C Obligations shall
exceed the Aggregate Revolving Commitment, then the Borrower shall immediately
make mandatory prepayments of Revolving Loans equal to such excess, and if any
such excess remains after such prepayments, to the extent of such excess the
Borrower shall immediately Cash Collateralize the L/C Obligations.
     (d) Prepayments: Interest/Funding Loss. All prepayments under this
Section 2.04 shall be subject to Section 3.05, but otherwise without premium or
penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.
     2.05 Reduction or Termination of Commitments. The Borrower may, upon notice
to the Administrative Agent terminate the Revolving Commitment prior to the
Maturity Date to an amount not less than the sum of the Outstanding Amount of
the then existing (a) Revolver Principal Debt and (b) L/C Obligations; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m., five Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of $1,000,000 or any whole multiple of $500,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination. Once reduced in accordance with this Section, the
Revolving Commitment may not be increased. Any reduction of the Revolving
Commitment shall be applied to the corresponding Revolving Commitment of each
Lender according to its Pro Rata Share. All commitment fees on the portion of
the Revolving Commitment so terminated which have accrued to the effective date
of any termination of the Revolving Commitment shall be paid on the effective
date of such termination.

27

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     2.06 Repayment of Revolving Loans. The Borrower shall repay to the Lenders
on the Maturity Date the aggregate Revolver Principal Debt outstanding on such
date.
     2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) While any Event of Default exists or after acceleration (i) the
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law, and (ii) accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
     (c) Interest on each Revolving Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) If the designated rate applicable to any Borrowing exceeds the Maximum
Rate, the rate of interest on such Borrowing shall be limited to the Maximum
Rate, but any subsequent reductions in such designated rate shall not reduce the
rate of interest thereon below the Maximum Rate until the total amount of
interest accrued thereon equals the amount of interest which would have accrued
thereon if such designated rate had at all times been in effect. In the event
that at maturity (stated or by acceleration), or at final payment of the
Outstanding Amount of any Revolving Loans or L/C Obligations, the total amount
of interest paid or accrued is less than the amount of interest which would have
accrued if such designated rates had at all times been in effect, then, at such
time and to the extent permitted by Law, the Borrower shall pay an amount equal
to the difference between (a) the lesser of the amount of interest which would
have accrued if such designated rates had at all times been in effect and the
amount of interest which would have accrued if the Maximum Rate had at all times
been in effect, and (b) the amount of interest actually paid or accrued on such
Outstanding Amount.
     2.08 Fees.
     (a) Commitment Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share (based on its
Revolving Commitment as a percentage of the Aggregate Revolving Commitment) a
Revolver Facility commitment fee equal to one half percent (0.5%) per annum
times the actual daily amount by which the Aggregate Revolving Commitment
(subject to reduction pursuant to Section 2.05) exceeds the sum of (i) the
Outstanding Amount of Revolving Loans plus (ii) the Outstanding Amount of L/C
Obligations. The Revolver Facility commitment fee shall accrue at all times from
the First Amendment Closing Date until the Maturity Date, shall be calculated
quarterly in arrears and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the First Amendment Closing Date, and on the
Maturity Date. The Revolver Facility

28

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



commitment fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is not met; and
     (b) Arranger’s and Administrative Agent’s Fees. On the First Amendment
Closing Date, the Borrower shall pay certain fees to the Arranger and
Administrative Agent to be shared between them and the Borrower shall pay
certain fees to the Administrative Agent for the Administrative Agent’s own
account as an administrative agency fee, in the amounts and at the times
specified in the letter agreement dated December 2, 2005 (the “Agent/Arranger
Fee Letter”), between the Borrower, the Arranger and the Administrative Agent.
Such fees shall be fully earned when paid and shall be nonrefundable for any
reason whatsoever. Additionally, Borrower shall pay to the Administrative Agent
for the Administrative Agent’s own account the fees in the amounts and on the
dates specified in the Agent/Arranger Fee Letter.
     2.09 Computation of Interest and Fees. Computation of interest on Base Rate
Loans shall be calculated on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed. Computation of all other types of
interest and all fees shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed. Interest shall accrue on each Revolving Loan
for the day on which the Revolving Loan is made, and shall not accrue on a
Revolving Loan, or any portion thereof, for the day on which the Revolving Loan
or such portion is paid; provided that any Revolving Loan that is repaid on the
same day on which it is made shall bear interest for one day.
     2.10 Evidence of Debt.
     (a) The Revolving Loans made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive, absent manifest
error, of the amount of the Revolving Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Revolving Loans
or the L/C Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of
such Lender shall control. Upon the request of any Lender made through the
Administrative Agent, such Lender’s Revolving Loans may be evidenced by one or
more Revolver Notes. Each Lender may attach schedules to its Revolver Note(s)
and endorse thereon the date, Type (if applicable), amount and maturity of the
applicable Revolving Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.
     2.11 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the

29

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.,
New York time, on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 11:00 a.m., New York time, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If no Default or Event of Default exists and if no order of application
is otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Revolving Loans and L/C Obligations,
and then to the remaining Obligations in the order and manner as Borrower may
direct.
     (d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if a Default or Event of
Default exists (and Section 8.03 is not by its terms applicable), any payment or
prepayment shall be applied in the following order: (i) to the payment of
enforcement expenses incurred by the Administrative Agent, including Attorney
Costs; (ii) to the ratable payment of all other fees, expenses, and indemnities
for which the Administrative Agent or Lenders have not been paid or reimbursed
in accordance with the Loan Documents (as used in this Section 2.11(d)(ii), a
“ratable payment” for any Lender or the Administrative Agent shall be, on any
date of determination, that proportion which the portion of the total fees,
expenses, and indemnities owed to such Lender or the Administrative Agent bears
to the total aggregate fees and indemnities owed to all Lenders and the
Administrative Agent on such date of determination); (iii) to the ratable
payment of accrued and unpaid interest on the Outstanding Amount of Revolving
Loans, Outstanding L/C Obligations and the Outstanding Amount of Obligations
under Lender Hedging Agreements; and (iv) to the payment of the remaining
Obligations, if any, in the order and manner the Required Lenders deem
appropriate.
     (e) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

30

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Loan, included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Revolving Commitment or to prejudice any rights which
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (e) shall be conclusive, absent manifest
error.
     (f) If any Lender makes available to the Administrative Agent funds for any
Revolving Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (g) The obligations of the Lenders hereunder to make Revolving Loans are
several and not joint. The failure of any Lender to make any Revolving Loan on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan or
purchase its participation.
     (h) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Revolving Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Revolving Loan in any particular place or manner.
     2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Revolving Loans made by it, or
the participations in the L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent, of such fact,
and (b) purchase from the other Lenders such participations in the Revolving
Loans made by them, and/or such subparticipations in the participations in L/C
Obligations held by them, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Revolving Loan or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The

31

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by Law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     2.13 Priority of Hedging Obligations. Any amounts received in satisfaction
of any Obligations arising under the Loan Documents, including, without
limitation, Obligations under this Agreement and Obligations under any Lender
Hedging Agreement shall rank pari passu in right of payment and shall be used to
repay such Obligations on a pro rata basis, unless specified otherwise in
Section 2.11(d).
     2.14 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.14, (1) from time to time on any Business Day during the period
from the First Amendment Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries, and to amend or renew Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drafts under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower and its Subsidiaries; provided
that the L/C Issuer shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit, if as of the date of such L/C Credit Extension, (w) the
Outstanding Amount of all L/C Obligations and all Revolving Loans would exceed
the Aggregate Revolving Commitment, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations would exceed such Lender’s Revolving
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall

32

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the First Amendment Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the First Amendment Closing Date and which the L/C
Issuer in good faith deems material to it;
     (B) subject to Section 2.14(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer generally applicable to all borrowers; or
     (E) such Letter of Credit is in a face amount less than $100,000, or is to
be used for a purpose other than as described in Section 6.12 or is denominated
in a currency other than Dollars.
      (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
      (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York time, at least two
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

33

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



      (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.
      (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such Letter of Credit at any time to a date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such renewal if it has received notice at least
five Business Days immediately preceding the Nonrenewal Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (2) from any Lender stating that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied and directing the L/C
Issuer not to permit such renewal. Notwithstanding anything to the contrary
contained herein, the L/C Issuer shall have no obligation to permit the renewal
of any Evergreen Letter of Credit at any time.
      (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
      (i) Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m., New York time, on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing. If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
such Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing under

34

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



the Revolver Facility of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitment and the conditions set forth in Section 4.03 (other than the delivery
of a Borrowing Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.14(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
      (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon
any notice pursuant to Section 2.14(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 11:00 a.m., New York time, on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.14(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.
      (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Revolving Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.14(c) (ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.14.
      (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.14(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
      (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.14(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
      (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.14(c) by the time
specified in Section 2.14(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand,

35

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
      (i) At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.14(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.
      (ii) If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.14(c)(i) is required to be returned,
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
      (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
      (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
      (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
      (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,

36

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
      (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     The Borrower shall also promptly examine any documents sent to the L/C
Issuer in connection with a drawing under a Letter of Credit after the L/C
Issuer provides copies of such documents to the Borrower and the Borrower shall
immediately notify the L/C Issuer of any objection or claim of noncompliance of
such documents with the requirements of the Letter of Credit.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable, (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. No Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.14(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

37

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount). The Borrower hereby
grants the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a Lien on all such cash and deposit accounts at any Lender.
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
letter of credit fee for each Letter of Credit issued equal to the Applicable
Rate times the actual daily undrawn amount under each Letter of Credit. Such fee
for each Letter of Credit shall be due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee in an amount with respect to each Letter of Credit issued equal to
the greater of (i) $500 and (ii) 1/4 of 1% calculated on the face amount
thereof. In addition, the Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such fees and charges are due
and payable on demand and are nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto; excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary

38

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



so that after making all required deductions (including deductions applicable to
additional sums payable under this Section), each of the Administrative Agent
and such Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payment under
this subsection (d) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a demand therefor.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the reasonable judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar

39

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



deposits are not being offered to banks in the applicable offshore Dollar market
for the applicable amount and Interest Period of such Eurodollar Rate Loan, or
adequate and reasonable means do not exist for determining the Eurodollar Rate
for such Eurodollar Rate Loan, or (b) if the Required Lenders determine and
notify the Administrative Agent that the Eurodollar Rate for such Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Eurodollar Rate Loan, then the Administrative Agent will promptly
notify the Borrower and all Lenders. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c) utilized, as to
Eurodollar Rate Loans, in the determination of the Eurodollar Rate), then from
time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines a Change in Law has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital, then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Revolving Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Revolving
Loan; provided the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
     3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

40

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (a) any continuation, conversion, payment or prepayment of any Revolving
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Revolving Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Revolving Loan) to prepay, borrow, continue or convert any
Revolving Loan other than a Base Rate Loan on the date or in the amount notified
by the Borrower; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Revolving Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Revolving Loan
by a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Revolving Commitment and payment in
full of all the other Obligations.
ARTICLE IV.
CONDITIONS PRECEDENT
     4.01 Conditions Precedent. This Agreement shall be effective on the First
Amendment Closing Date subject to satisfaction of the following conditions
precedent on or prior to such date:
     (a) Evidence satisfactory to the Administrative Agent that a minimum of
$150,000,000 of Senior Unsecured Notes have been (or contemporaneously with the
initial funding under this Agreement, will be) issued by the Borrower on terms
and conditions reasonably satisfactory to the Administrative Agent.
     (b) Evidence satisfactory to the Administrative Agent that
contemporaneously with the funding of the initial Revolving Loan under this
Agreement, Borrower will have acquired 100% of the Equity Interest of Specialty
Rental Tools, Inc. for an aggregate purchase price not exceeding $96,000,000
(including acquired working capital and fees and expenses associated with such
acquisition) and consistent with the material terms of the acquisition agreement
satisfactory to the Administrative Agent.
     (c) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by an authorized officer of the
signing Loan Party or other Person party thereto, each dated the First Amendment
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the

41

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



First Amendment Closing Date), and each in form and substance satisfactory to
the Arranger, the Administrative Agent, the Lenders and their legal counsel:
      (i) executed counterparts of this Agreement, the Guaranty, all other
Collateral Documents as deemed advisable by the Administrative Agent or its
counsel, each dated as of the First Amendment Closing Date;
      (ii) Revolver Notes executed by the Borrower in favor of each Lender
requesting such Revolver Notes, each Revolver Note in a principal amount equal
to such Lender’s Revolving Commitment and each Revolver Note dated as of the
First Amendment Closing Date;
      (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
      (iv) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, and
in good standing in the jurisdiction of its organization;
      (v) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that all amounts under the Original Credit Agreement have been,
or concurrently with the initial funding under this Agreement will be refinanced
in full and all commitments of the lenders thereunder have been or, concurrently
with the initial funding under this Agreement, will be terminated and that all
Liens securing any Indebtedness under the Original Credit Agreement have been
carried forward and secure the Obligations under this Agreement, (B) that the
representations and warranties contained in Article V are true and correct in
all respects on and as of the First Amendment Closing Date, (C) that no default
or event of default under the Original Credit Agreement has occurred and is
continuing as of the day preceding the First Amendment Closing Date, (D) that no
Default or Event of Default has occurred and is continuing under this Agreement
as of the First Amendment Closing Date after the initial funding under this
Agreement, (E) since December 31, 2004 there has occurred no material adverse
change in the business, assets, liabilities (actual or contingent), operations,
or condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries, taken as a whole, or in the facts and information regarding the
Borrower and its Subsidiaries previously delivered to the Administrative Agent
or the Lenders, (F) that as of the First Amendment Closing Date there are no
material environmental or material legal issues affecting any Loan Party or any
of the Collateral, (G) all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with any
Loan Party (i) entering into this Agreement or any of the Loan Documents or
(ii) continuing its business operations have been obtained and are in full force
and effect, (H) there is no litigation, investigation or proceeding known to and
affecting the Borrower or any of its Subsidiaries for which the Borrower is
required to give notice pursuant to Section 6.03(b) (or, if there is any such
litigation, investigation or proceeding, then a notice containing the
information required by Section 6.03(b) shall be given concurrently with the
delivery of the certificate given pursuant to this clause (v)), (I) no action,
suit, investigation or proceeding is pending or, to the Borrower’s knowledge,
threatened in any court or before any arbitrator or Governmental Authority by or
against the Borrower, or any of its

42

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



Subsidiaries or any of their respective properties, that (y) could reasonably be
expected to materially and adversely affect the Borrower or any Subsidiary, or
(z) seeks to affect or pertains to any transaction contemplated hereby or the
ability of the Borrower or any Loan Party to perform its obligations under the
Loan Documents,
      (vi) a certificate of a Responsible Officer of the Borrower
(a) demonstrating pro forma compliance with all financial covenants herein for
the quarter ended September 30, 2005, including a Leverage Ratio of no greater
than 4.0:1.0 and pro forma EBITDA of no less than $41,000,000, (b) as to the
satisfaction of all conditions specified in this Section 4.01 and Section 4.03,
(c) attaching a four-year financial forecast for the Borrower and its
Subsidiaries on a consolidated basis, (d) attaching audited historical financial
statements for the prior two complete fiscal years for Specialty Rental Tools,
Inc., and (e) attaching audited 9-month financial statements ending
September 30, 2005 for Specialty Rental Tools, Inc.;
      (vii) a certificate of Borrower’s chief financial officer, in form and
substance satisfactory to the Administrative Agent, certifying that neither the
Borrower nor any of its Subsidiaries is “insolvent” as such term is used and
defined in (i) the United States Bankruptcy Code or (ii) the Texas Uniform
Fraudulent Transfer Act, Tex. Bus. & Com. Code Ann. §24.003;
      (viii) an opinion from counsel to each Loan Party, in form and substance
satisfactory to the Administrative Agent and its counsel;
      (ix) updated asset appraisals of the Borrower’s and its Subsidiaries’
assets from a recognized independent third party appraiser, paid for by the
Borrower, in form and substance satisfactory to the Administrative Agent; and
      (x) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.
     (d) Any fees due and payable at the First Amendment Closing Date shall have
been paid including, without limitation, payment of fees and expenses pursuant
to the Agent/Arranger Fee Letter.
     (e) The Borrower shall have paid Attorney Costs of the Administrative Agent
to the extent invoiced prior to the First Amendment Closing Date.
     (f) Loan Documents, executed by each Loan Party that has assets or conducts
business, in appropriate form for recording, where necessary, together with:
      (i) such Lien searches as the Administrative Agent shall have reasonably
requested, and such termination statements or other documents as may be
necessary to confirm that the Collateral is subject to no other Liens (other
than Permitted Liens) in favor of any Persons;
      (ii) funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements or fees associated with
the filing of any mortgages;
      (iii) evidence that the Administrative Agent has been named as loss payee
under all policies of casualty insurance pertaining to the Collateral;

43

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



      (iv) certificates evidencing all of the issued and outstanding shares of
capital stock, partnership interests, or membership interests pledged pursuant
to any Collateral Document (including Specialty Rental Tools, Inc.) , which
certificates shall in each case be accompanied by undated stock powers duly
executed in blank, or, if any securities pledged pursuant thereto are
uncertificated securities, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with the UCC; and
      (v) evidence that all other actions necessary or, in the opinion of the
Administrative Agent or the Lenders, desirable to perfect and protect the first
priority Lien created by the Collateral Documents (except to the extent
otherwise permitted hereunder), and to enhance the Administrative Agent’s
ability to preserve and protect its interests in and access to the Collateral,
have been taken.
     (g) The Administrative Agent’s receipt (with sufficient copies for all
Lenders) of the certificate of incorporation of the Borrower, together with all
amendments, certified by an appropriate governmental officer in its jurisdiction
of organization, as well as any other information required by Section 326 of the
USA Patriot Act or necessary for the Administrative Agent or any Lender to
verify the identity of Borrower as required by Section 326 of the USA Patriot
Act.
     The Administrative Agent shall notify the Borrower and the Lenders of the
First Amendment Closing Date, and such notice shall be conclusive and binding.
     4.02 Deadline for First Amendment Closing Date. If for any reason the First
Amendment Closing Date has not occurred by January 31, 2006, then, unless
otherwise agreed by all Lenders, the Aggregate Revolving Commitment shall
terminate at noon, Central time, on such date.
     4.03 Conditions to all Revolving Loans and L/C Credit Extension. The
obligation of each Lender to honor any Borrowing Notice and the obligation of
the L/C Issuer to issue any Letter of Credit is subject to the following
conditions precedent:
     (a) The representations and warranties of the Loan Parties contained in
Article V, including without limitation, Section 5.05(b) and Section 5.06, or
which are contained in any document furnished at any time under or in connection
herewith, including, but not limited to the Collateral Documents, shall be true
and correct in all material respects on and as of the date such Revolving Loan
is made, continued or converted, as applicable, or such Letter of Credit is
issued except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
     (b) No Default or Event of Default shall exist or would result from such
proposed Revolving Loan, continuation or conversion, or L/C Credit Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer, shall have
received a Request for Credit Extension and, if applicable, a Letter of Credit
Application in accordance with the requirements hereof.

44

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent reasonably may
require.
     Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.03(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
     4.04 Conditions to all Revolving Loans to Fund Permitted Acquisitions. The
obligation of each Lender to honor any Borrowing Notice requesting a Revolving
Loan in connection with a Permitted Acquisition is subject to the following
conditions precedent in addition to those set forth in Section 4.03:
     (a) the Administrative Agent shall have received written notice of
Borrower’s intent to make such Acquisition at least five (5) Business Days prior
to the requested funding date; provided, however, the foregoing shall not be
applicable in the case of Borrower’s acquisition of Specialty Rental Tools, Inc.
     (b) the Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, if available, historical audited financial
statements of the target company’s operations for a minimum of one year (and for
up to three years if available) or if audited historical financial statements
are unavailable, then unaudited historical financial statements of the target
company’s operations for a minimum of one year (and for up to three years if
available);
     (c) an asset appraisal of the target company or target line of business
from a recognized independent third party appraiser, paid for by Borrower, in
form and substance satisfactory to the Administrative Agent; and
     (d) a Compliance Certificate for the most recent quarter end demonstrating
compliance with all financial covenants on a pro forma basis giving effect to
the proposed Permitted Acquisition for which a Revolving Loan is being
requested.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower and each Loan Party by its execution of this Agreement
represents and warrants to the Administrative Agent and the Lenders that:
     5.01 Existence; Qualification and Power; Compliance with Laws. Borrower and
each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except in each case referred to in clause (c) or this
clause (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

45

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party and the consummation of the transactions described herein, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not: (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, any material Contractual Obligation to which such
Person is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its property is subject; or (c) violate any
Law.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings in connection with the granting
of security interests pursuant to the Collateral Documents, is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The audited financial statements delivered to the Lenders were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein. Such financial statements:
(i) fairly present the financial condition of the Borrower and its Subsidiaries
(and to the knowledge of the Borrower in the case of financial statements of
target company delivered to pursuant to Section 4.04(b), the entities covered
thereby) on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries (and to the knowledge of the Borrower in the case of
financial statements of target company delivered to pursuant to Section 4.04(b),
the entities covered thereby) on a consolidated basis as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries on a
consolidated basis as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness.
     (b) Since December 31, 2004, there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower threatened or contemplated
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any Loan Party or against any of their
properties or revenues which (a) seek to affect or pertain to this Agreement or
any other Loan Document, the borrowing of Revolving Loans, the use of the
proceeds thereof, or the issuance of Letters of Credit

46

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



hereunder, or (b) if determined adversely, could reasonably be expected to have
a Material Adverse Effect.
     5.07 No Default. Neither the Borrower nor any Loan Party is in default
under or with respect to any Contractual Obligation which could be reasonably
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. From and after the First Amendment
Closing Date, (a) each Loan Party has good record and marketable title in fee
simple to, or valid leasehold interests in, all its real and personal property
necessary or used in the ordinary conduct of its business, except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (b) the property of the Borrower
and Loan Parties is subject to no Liens, other than Permitted Liens. At the
First Amendment Closing Date, the only Loan Party which owns real property is AC
Tubular which owns an approximately 8 acre equipment yard in Edinburg, Texas.
     5.09 Environmental Compliance. The Borrower has reasonably concluded that
(a) there are no claims alleging potential liability under or responsibility for
violation of any Environmental Law except any such claims that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) there is no environmental condition or circumstance, such as
the presence or Release of any Hazardous Substance, on any property owned,
operated or used the Borrower or any Borrower Affiliate that could reasonably be
expected to have a Material Adverse Effect, and (c) there is no violation of or
by the Borrower or any Borrower Affiliate of any Environmental Law, except for
such violations as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrower and the Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the Subsidiaries operate.
     5.11 Taxes. The Borrower and the Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed for tax years
ending prior to 2004, and have paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against Borrower or any of its Subsidiaries that would,
if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The

47

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
     5.13 Subsidiaries and other Investments. As of the First Amendment Closing
Date the Borrower (i) will have no Subsidiaries other than those specifically
disclosed in Schedule 5.13, and all of the outstanding equity interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified in Schedule 5.13 free and clear
of all Liens, (ii) will have no equity investment in any other corporation or
other entity other than those specifically disclosed in Schedule 5.13, and
(iii) will have no other Investments except as disclosed in Schedule 5.13.
     5.14 Margin Regulations; Investment Company Act; Use of Proceeds.
     (a) Neither the Borrower nor any of its Subsidiaries is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock. Margin stock constitutes less than 25% of those assets of each
Loan Party which are subject to any limitation on a sale, pledge, or other
restrictions hereunder.
     (b) The Borrower will use all proceeds of Credit Extension in the manner
set forth in Section 6.12.
     5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under

48

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



which they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
     5.16 Labor Matters. There are no actual or threatened strikes, labor
disputes, slowdowns, walkouts, or other concerted interruptions of operations
that could reasonably be expected to have a Material Adverse Effect.
     5.17 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.18 Third Party Approvals. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any party that is not a party
to this Agreement is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document except where obtained or where the failure
to receive such approval, consent, exemption, authorization, or the failure to
do such other action by, or provide such notice could not reasonably be expected
to have a Material Adverse Effect.
     5.19 Solvency. Neither the Borrower nor any of its Subsidiaries is
“insolvent” as such term is used and defined in (i) the United States Bankruptcy
Code or (ii) the Texas Uniform Fraudulent Transfer Act, Tex. Bus. & Com. Code
Ann. §24.003.
     5.20 Collateral.
     (a) The provisions of each of the Collateral Documents are effective to
create in favor of the Administrative Agent for the benefit of the Lenders, a
legal, valid and enforceable first priority security interest in all Rights,
titles and interests of each Loan Party in the Collateral described therein,
except as otherwise permitted hereunder; and financing statements have been
filed in the offices in all of the jurisdictions listed in the schedule to all
Security Agreements.
     (b) All representations and warranties of each Loan Party thereto contained
in the Collateral Documents are true and correct in all material respects.
     (c) None of the terms or provisions of any indenture, mortgage, deed of
trust, agreement or other instrument to which the Borrower or any Loan Party is
a party or by which the Borrower or any Loan Party or the property of the
Borrower or any Loan Party is bound prohibit the filing or recordation of any of
the Loan Documents or any other action which is necessary or appropriate in
connection with the perfection of the Liens on material assets evidenced and
created by any of the Loan Documents.
     5.21 Intellectual Property: Licenses, Etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance,

49

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



part or other material now employed, or now contemplated to be employed, by the
Borrower or any Subsidiary infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     5.22 Leased Locations. Schedule 5.22 lists all locations where any
Collateral is located.
     5.23 Material Agreements. Set forth on Schedule 5.23 are all material
agreements of any Loan Party, which for purposes of this representation are
agreements (whether written or oral) relating to Indebtedness of any Loan Party
in excess of $1,000,000 or pertaining to sales or provision of services
accounting for more than 10% of any Loan Party’s aggregate Consolidated EBITDA.
The Borrower has delivered, or caused to be delivered, to the Administrative
Agent and each Lender prior to the First Amendment Closing Date a copy of each
Material Agreement.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Revolving Commitment hereunder, or any
Revolving Loan or other Obligation shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall, and shall cause
each Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by (i) a report and opinion of a
firm of independent certified public accountants of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable state and federal securities laws and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (ii) if applicable, an attestation
report of such independent certified public accountants as to the Borrower’s
internal controls pursuant to Section 404 of Sarbanes-Oxley expressing a
conclusion to which the Required Lenders do not object;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each Fiscal Year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail, certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

50

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (c) within 45 days after the end of each Fiscal Year, the Borrower shall
deliver a one year projection/budget for the Borrower and its Subsidiaries on a
consolidated basis for the then current Fiscal Year.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate in the form
of Exhibit C signed by a Responsible Officer of the Borrower;
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or written communication sent to
the equity owners of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the Securities and Exchange Commission under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
     (c) no later than ten (10) days after Borrower’s or any Subsidiary’s
receipt of any Net Cash Proceeds resulting from a Triggering Sale, a Triggering
Sale Certificate relating to such Triggering Sale;
     (d) no later than ten (10) days after Borrower or any Subsidiary has
Reinvested any Reduction Amount, a Reinvestment Certificate describing the
amount, date and particulars relating to the Reduction Amount so Reinvested;
     (e) within fifteen (15) days after the first anniversary of the First
Amendment Closing Date and annually thereafter, or more frequently if requested
by the Required Lenders (but no more frequently than once every six (6) months
so long as no Event of Default exists), an independent third party asset
appraisal of the Borrower’s and its Subsidiaries’ domestic fixed assets;
     (f) promptly upon receipt thereof, copies of all material notices, requests
and other documents received by any Loan Party under or pursuant to any
Contractual Obligation governing Indebtedness that is outstanding in a principal
amount of at least $1,000,000 and, from time to time upon the reasonable request
by the Administrative Agent, such information and reports regarding the such
Contractual Obligation as the Administrative Agent may reasonably request;
     (g) promptly after thereof, copies of all Revenue Agent Reports (IRS
Form 886), or other written proposals of the IRS, that propose, determine or
otherwise set forth positive adjustments to the Federal income tax liability of
the affiliated group (within the meaning of Section 1504(a)(1) of the Code) of
which the Borrower is a member aggregating $1,000,000 or more; and
     (h) promptly, such additional information regarding the business, financial
or corporate affairs of Borrower or any of its Subsidiaries as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request, which information may include copies of any detailed audit
reports, if any, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them.

51

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



     6.03 Notices. Promptly notify the Administrative Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension of licenses or permits between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event; and
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) the Obligations,
(b) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets and (c) all lawful claims which, if unpaid, would by
Law become a Lien upon its property; except in the case of clause (b) or (c),
where (i) the validity thereof are being contested in good faith by appropriate
proceedings and (ii) adequate reserves in accordance with GAAP are being
maintained by the Borrower or a Subsidiary; unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.
     6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Sections 7.06 and 7.07; and (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Assets and Business; Movement of Collateral.
     (a) Maintain all material properties, equipment, licenses, permits, and
franchises necessary for its normal business; (b) keep all of its assets which
are useful in and necessary to its business in good working order and condition
(ordinary wear and tear excepted) and make all necessary repairs thereto and
replacements thereof; (c) do all things necessary to obtain, renew, extend, and
continue in effect all Authorizations which may at any time and from time to
time be necessary for the operation of its business in compliance with
applicable Law, except where the failure to so maintain, renew, extend, or
continue in effect could not reasonably be expected to have a Material Adverse
Effect; (d) preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could

52

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect; and (e) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
     (b) Keep all Collateral other than Collateral located outside the United
States on the First Amendment Closing Date within the United States unless prior
written notice is given to the Administrative Agent of the intent to move such
Collateral outside the United States and the Administrative Agent consents in
writing to the movement of such Collateral outside the United States.
     6.07 Maintenance of Insurance. Maintain insurance with financially sound
and reputable insurance companies not Affiliates of Borrower with respect to its
properties and business (including business interruption insurance) against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of similar businesses and which is satisfactory to the
Administrative Agent and the Required Lenders and will (i) furnish to the
Administrative Agent on each anniversary of the First Amendment Closing Date a
certificate or certificates of insurance from the applicable insurance company
evidencing the existence of insurance required to be maintained by this
Agreement and the other Loan Documents and evidencing that Administrative Agent
is listed as sole loss payee on property insurance and the Administrative Agent
and Lenders are additional insureds on liability insurance, and (ii) upon
request of the Administrative Agent, furnish to each Lender at reasonable
intervals a certificate of an Authorized Officer of the Borrower setting forth
the nature and extent of all insurance maintained in accordance with this
Section.
     6.08 Compliance with Laws and Contractual Obligations.
     (a) Comply in all material respects with the requirements of all Laws
(including Environmental Laws and ERISA Laws) applicable to it or to its
business or property, except in such instances in which (i) such requirement of
Law is being contested in good faith or a bona fide dispute exists with respect
thereto, or (ii) the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations, except the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
     6.11 Compliance with ERISA. With respect to each Plan maintained by
Borrower, do each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws; (b) cause each Plan which is qualified

              53   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



under Section 401(a) of the Code to maintain such qualification; and (c) make
all required contributions to any Plan subject to Section 412 of the Code,
except to the extent that noncompliance, with respect to each event listed
above, could not be reasonably expected to have a Material Adverse Effect
     6.12 Use of Proceeds. Use proceeds of the Revolver Facility to
(i) refinance the Indebtedness outstanding under the Original Credit Agreement,
(ii) refinance other Indebtedness, (iii) finance working capital requirements
and other general corporate purposes of the Borrower and its Subsidiaries,
including Permitted Acquisitions, (iv) issue Letters of Credit, (v) pay
transaction fees and expenses.
     6.13 Guaranties. As an inducement to the Administrative Agent and Lenders
to enter into this Agreement, each Subsidiary of Borrower shall execute a
Guaranty in connection with this Agreement. In addition, at the time of the
formation or acquisition of any Subsidiary of the Borrower, the Borrower shall
cause such Subsidiary to execute and deliver to the Administrative Agent (a) a
Guaranty providing for the guaranty of payment and performance of the
Obligations, (b) Collateral Documents in form and substance satisfactory to the
Administrative Agent creating liens and security interests in the Equity
Interests in such Subsidiary (such Subsidiary not being required to create a
lien or security interest in its assets to secure the Obligations), and
(c) certified copies of such Subsidiary’s Organization Documents and opinions of
counsel with respect to such Subsidiary and such Guaranty, and (d) such other
documents and instruments as may be required with respect to such Subsidiary
pursuant to Section 6.14.
     6.14 Further Assurances; Additional Collateral.
     (a) The Borrower shall and shall cause each of its Subsidiaries to take
such actions and to execute and deliver such documents and instruments as the
Administrative Agent shall require to ensure that the Administrative Agent on
behalf of the Lenders shall, at all times, have received currently effective
duly executed Loan Documents granting Liens and security interests in
substantially all of the assets of the Borrower and each of its Subsidiaries
located in the United States, including all fixed assets, real property,
accounts receivable, inventory, Equity Interests, equipment, general
intangibles, and deposit accounts. Without limiting the forgoing, on or before
February 17, 2006 the Borrower and such of its Subsidiaries having a deposit or
similar account with Wells Fargo Bank, N.A. will execute and deliver to the
Administrative Agent, and cause Wells Fargo Bank, N.A. to execute and deliver to
the Administrative Agent the Deposit Account Pledge Agreement.
     (b) In connection with the actions required pursuant to the foregoing
subsection (a), the Borrower shall and shall cause each Subsidiary to execute
and deliver such stock certificates, blank stock powers, evidence of corporate
authorization, opinions of counsel, current valuations, evidence of title, title
insurance and other documents, and shall use commercially reasonable efforts to
obtain landlord and mortgagee waivers and third party consents, as shall be
requested by the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent.
     (c) The Liens required by this Section 6.14 shall be first priority
perfected Liens in favor of the Administrative Agent for the benefit of the
Lenders, subject to no other Liens except Permitted Liens of the type described
in Section 7.01. If the Administrative Agent shall determine that, as of any
date, the Borrower shall have failed to comply with this Section 6.14, the
Administrative Agent may (and at the direction of the Required Lenders, shall)
notify the Borrower in writing of such failure and, within 30 days from and
after receipt of such written notice by the Borrower, the Borrower shall execute
and deliver to the Administrative Agent supplemental or additional Loan
Documents, in form and substance

              54   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent and its counsel, securing payment of
the Revolver Notes and the other Obligations and covering additional assets and
properties of the Borrower or its Subsidiaries not then encumbered by any Loan
Documents (together with such other information, as may be requested by the
Administrative Agent, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent) such that the Administrative Agent
shall have received currently effective duly executed and perfected Collateral
Documents encumbering substantially all of the assets of the Borrower and its
Subsidiaries as required by Section 6.14(a).
     6.15 Approval of Certain Acquisitions. If the Borrower has made cumulative
acquisitions (whether Permitted Acquisitions or otherwise) in excess of
$5,000,000 over the preceding 12 months commencing with the First Amendment
Closing Date, any subsequent acquisition (whether domestic or foreign) must be
approved by the Required Lenders in writing in response to a written request for
approval delivered by the Borrower to the Administrative Agent. Such written
request for approval must be delivered by the Borrower to the Administrative
Agent at least five (5) Business Days prior to the requested funding date, if
such acquisition is a Permitted Acquisition for which funding under this
Agreement will be utilized, or at least five (5) Business Days prior to the date
such acquisition is scheduled to close.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Revolving Commitment hereunder, or any
Revolving Loan or other Obligations shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower agrees that it shall
not, nor shall it permit any Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the First Amendment Closing Date and listed on
Schedule 7.01 to this Agreement and any renewals or extensions thereof; provided
that the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.04(b);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

              55   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other encumbrances affecting
real property which, in the aggregate, are not substantial in amount and which
do not, in any case, materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
     (h) any Lien existing on any asset (other than stock of a Subsidiary) prior
to acquisition thereof by the Borrower or a Loan Party, and not created in
contemplation of such acquisition; provided that (i) no such Lien shall be
extended to cover property other than the asset being acquired, (ii) such Lien
was not created in contemplation of or in connection with such acquisition, and
(iii) the Indebtedness thereby secured is permitted by Section 7.04(f);
     (i) Liens securing Capital Lease obligations permitted under
Section 7.04(g); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Lease
obligations and Liens securing obligations to make equipment financing lease or
rental payments permitted under Section 7.04(g);
     (j) Purchase money Liens upon or in any property acquired by Borrower or
any Loan Party to secure the deferred portion of the purchase price of such
property or to secure Indebtedness incurred to finance the acquisition of such
property; provided that (i) no such Lien shall be extended to cover property
other than the property being acquired, and (ii) the Indebtedness thereby
secured is permitted by Section 7.04(e);
     (k) Liens reserved in or exercisable under any lease or sublease to which
the Borrower or a Loan Party is a lessee which secure the payment of rent or
compliance with the terms of such lease or sublease; provided, that the rent
under such lease or sublease is not then overdue and the Borrower or Loan Party
is in material compliance with the terms and conditions thereof; and
     (l) any interest or title of a lessor under any lease entered into by the
Borrower or any Loan Party in the ordinary course of its business and covering
only the assets so leased.
     7.02 Investments. Make or own any Investments (including any Investment in
any foreign Subsidiary), except:
     (a) Investments existing on the First Amendment Closing Date and listed on
Schedule 5.13;
     (b) Cash Equivalents;

              56   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (c) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $50,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (d) Investments of the Borrower in any Domestic Subsidiary which is a
Guarantor and Investments of any Guarantor in another Guarantor;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (f) Permitted Acquisitions;
     (g) Investments consisting of (i) the acquisition of 100% of the capital
stock of Specialty Rental Tools, Inc. and (ii) other Investments made by
issuance of Borrower’s Equity Interest; provided any Investment described in
clause (ii) has been approved in writing by the Administrative Agent.
     (h) other Investments not exceeding $100,000 in the aggregate in any Fiscal
Year of the Borrower.
     7.03 Swap Contracts. Enter into any Swap Contracts other than in the
ordinary course of business for the purpose of protecting against fluctuations
in interest rates or foreign exchange rates and not for purposes of speculation;
provided that the Swap Contract shall not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.
     7.04 Indebtedness. Create, incur, or assume any Indebtedness except:
     (a) Indebtedness under the Loan Documents;
     (b) the Senior Unsecured Notes and any Indebtedness (including Subordinated
Indebtedness) outstanding on the date hereof and listed on Schedule 5.05 and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;
     (c) Guaranty Obligations of the Borrower and/or any of its Subsidiaries in
respect of Indebtedness otherwise permitted hereunder of the Borrower;
     (d) Obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract to the extent permitted by
Section 7.03;
     (e) Indebtedness of the Borrower and its Subsidiaries in respect of
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(j); provided, however, that the aggregate annual
amount of such Indebtedness at any one time outstanding shall not exceed
$2,000,000;

              57   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (f) Indebtedness associated with Liens on assets acquired by the Borrower
or any Loan Party or Indebtedness assumed by the Borrower or any Loan Party, in
either instance in connection with a Permitted Acquisition; provided, however,
such Indebtedness at any one time outstanding shall not exceed $2,000,000; and
     (g) Indebtedness of the Borrower and its Subsidiaries in connection with
Capital Leases and obligations to make equipment financing lease or rental
payments; provided, however, such indebtedness at any one time outstanding shall
not exceed $7,000,000.
Provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
both before and after such Indebtedness is created, incurred or assumed, no
Default or Event of Default shall exist.
     7.05 Lease Obligations. Create or suffer to exist any obligations for the
payment of rent for any property under lease or agreement to lease, except for
operating leases (other than those constituting Synthetic Lease Obligations)
entered into or assumed by the Borrower or any Subsidiary in the ordinary course
of business prior to the First Amendment Closing Date; provided that, such
operating leases will not require the payment of an aggregate amount of payments
in excess of (excluding escalations resulting from a rise in the consumer price
or similar index) $500,000 during the full remaining term of such leases,
exclusive of expenses for maintenance, repairs, insurance taxes, assessments and
similar changes.
     7.06 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that when any Guarantor is merging with another
Subsidiary that is not a Guarantor, a Guarantor shall be the continuing or
surviving Person; and
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor.
     7.07 Dispositions.
     Make any Disposition or enter into any agreement to make any Disposition,
except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of property by any Subsidiary to the Borrower, or by any
Subsidiary or by the Borrower, to a Wholly-Owned Subsidiary that is a Guarantor;

              58   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (d) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property; or
     (e) Dispositions permitted by Section 7.06.
     7.08 Restricted Payments; Distributions and Redemptions. Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower and to
Wholly-Owned Subsidiaries of the Borrower;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and
     (d) the Borrower may engage in any Equity Issuance, so long as the Net Cash
Proceeds thereof are applied to the prepayment of the Revolving Loans pursuant
to Section 2.04(b)(iv).
     7.09 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan maintained by Borrower or
an ERISA Affiliate to: (a) engage in any non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code); (b) fail to comply with ERISA or any other
applicable Laws; or (c) incur any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), which, with respect to each event listed
above, could be reasonably expected to have a Material Adverse Effect.
     7.10 Change in Nature of Business. Engage in any material line of business
substantially different from (a) those lines of business conducted by the
Borrower and its Subsidiaries on the First Amendment Closing Date, or (b) other
businesses reasonably related to the business described in clause (a).
     7.11 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.
     7.12 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement, any other Loan Document or the indenture governing the
Senior Unsecured Notes) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.05 solely to the extent any such negative pledge
relates to the property financed by or the subject of such

              59   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.
     7.13 Use of Proceeds . Use the proceeds of any Revolving Loan or Letter of
Credit for purposes other than those permitted by Section 6.12, or use the
proceeds of any Revolving Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to (i) purchase or carry margin stock
(within the meaning of Regulation U of the Board) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose or (ii) to finance the acquisition of 100%
of the capital stock of Casing Services and Equipment, Inc.
     7.14 Capital Expenditures. During Borrower’s Fiscal Year 2006 make capital
expenditures in excess of $15,000,000 in the aggregate (of which Mexican CapEx
shall not exceed $3,000,000 for the Borrower’s Fiscal Year 2006) or during any
Fiscal Year thereafter make capital expenditures in excess of $12,000,000 in the
aggregate during any such subsequent Fiscal Year (of which Mexican CapEx shall
not exceed $3,000,000 for any such subsequent Fiscal Year); provided, however,
it is agreed and understood that capital expenditures excludes acquisitions made
prior to the First Amendment Closing Date, Permitted Acquisitions and those
Investments allowed under Section 7.02(g).
     7.15 Prepayments. Except for Indebtedness incurred pursuant to the Loan
Documents or except as may be required under the indenture governing the Senior
Unsecured Notes, neither Borrower nor any Subsidiary shall prepay any
Indebtedness.
     7.16 Subordinated Indebtedness. The Borrower will not amend documents
governing Subordinated Indebtedness unless approved in writing by the Required
Lenders (other than ministerial amendments and amendments to extend the time or
times for payment). The Borrower shall not make any payments of interest or any
other amounts in respect of the Subordinated Indebtedness if a Default or Event
of Default shall have occurred and be continuing or would result from such
payment. The Borrower will not repay any principal, interest or other
indebtedness in respect of the Subordinated Indebtedness, or make any redemption
or acquisition for value or defeasance, refinancing or exchange thereof or
therefore, or make any payments in contravention of the applicable Subordination
Agreement; provided, however, with respect to all Subordinated Indebtedness up
to $1,000,000 principal may be repaid or prepaid so long as no Default or Event
of Default shall have occurred and be continuing or would result from such
payment and Borrower shall so certify to Administrative Agent in writing prior
to any such payment.
     7.17 Amendments of Constitutive Documents. Borrower shall not amend, or
permit any of its Subsidiaries to amend, its certificate of incorporation or
bylaws or other constitutive documents other than amendments that could not be
reasonably expected to have a Material Adverse Effect.
     7.18 Accounting Changes. Borrower shall not make or permit, or permit any
of its Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by GAAP, or (ii) in its
Fiscal Year.
     7.19 Financial Covenants.
     (a) Minimum Tangible Net Worth. Permit the Consolidated Tangible Net Worth
of the Borrower and its Subsidiaries on a consolidated basis as of the end of
any calendar quarter to be less than the sum of (i) eighty-five percent (85%) of
Borrower’s Consolidated Tangible Net Worth as of September

              60   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



30, 2005 plus (ii) 50% of Consolidated Net Income (if positive) after
September 30, 2005, plus (c) 100% of the Net Cash Proceeds of any Equity
Interest issued by Borrower or any of its Subsidiaries after the First Amendment
Closing Date. For purposes of calculating Consolidated Tangible Net Worth, the
write-off of unamortized financing costs shall not be considered.
     (b) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the
end of any fiscal quarter to be less than 2.5 to 1.0.
     (c) Current Ratio. Permit the Current Ratio as of the end of any fiscal
quarter to be less than 1.25 to 1.0.
     (d) Fixed Asset Coverage Ratio. Permit the Fixed Asset Coverage Ratio as of
the end of any fiscal quarter to be less than 1.33 to 1.0.
     (e) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter to be greater than 4.50 to 1.0.
     (f) Senior Leverage Ratio. Permit the Senior Leverage Ratio as of the end
of any fiscal quarter to be greater than 2.50 to 1.0.
     (g) Adjustments for Permitted Acquisitions. For purposes of determining
compliance with Section 7.19(b), (e) and (f):
          (i) Consolidated EBITDA shall be calculated after giving effect, on a
pro forma basis for the four consecutive fiscal quarters most recently
completed, to any Permitted Acquisition or any acquisition pursuant to
Section 7.02(g) occurring during such period, as if such acquisition occurred on
the first day of such period.
          (ii) If, in connection with a Permitted Acquisition or any acquisition
pursuant to Section 7.02(g), any Indebtedness is incurred or assumed by the
Borrower or any of its Subsidiaries, then Consolidated Interest Charges shall be
calculated, on a pro forma basis for the four quarters most recently completed,
as if such Indebtedness had been incurred on the first day of such period.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) any
amount due under the Agent/Arranger Fee Letter when and as required to be paid
therein, (ii) when and as required to be paid herein, any amount of principal of
any Revolving Loan or any L/C Obligation or (iii) within three Business Days
after the same becomes due, any interest on any Revolving Loan, any L/C
Obligation, any commitment or other fee due hereunder (other than a fee
specified in the Agent/Arranger Fee Letter), or any other amount payable
hereunder or under any other Loan Document; or

              61   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02, 6.03(a), 6.05 (with
respect to any Loan Party’s existence), 6.06, 6.10, 6.12, 6.13, 6.14, or
Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date notice has been given to
the Borrower by the Administrative Agent or a Lender or (ii) the date a
Responsible Officer knew or reasonably should have known of such Default; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guaranty
Obligation (other than Indebtedness hereunder or under Swap Contracts) having an
aggregate principal amount (or, in the case of a Capital Lease or a Synthetic
Lease Obligation, Attributable Indebtedness) (including undrawn or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than (individually or collectively)
$1,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guaranty Obligation or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness, the lessor under such
Synthetic Lease Obligation or the beneficiary or beneficiaries of such Guaranty
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased or
redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) (A) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which the Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or any Termination Event
(as so defined) under such Swap Contract to which the Borrower or any Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than $1,000,000; or
     (f) Insolvency Proceedings, Etc. (i) Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (ii) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 30
calendar days; or (iii) any proceeding under any Debtor Relief Law relating to
any such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 30 calendar
days, or an order for relief is entered in any such proceeding; or

              62   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against property which is a material part
of the property of such Person and is not released, vacated or fully bonded
within 30 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding (individually or collectively) $1,000,000 (to the extent not covered
by third-party insurance as to which the insurer does not dispute coverage), or
(ii) any non-monetary final judgment that has or could reasonably be expected to
have a Material Adverse Effect and, in either case, (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of 30 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) If the Borrower, any Borrower Affiliate or any of their
ERISA Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any Borrower Affiliate under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000,
or (ii) if there is any Multiemployer Plan, the Borrower, any Borrower Affiliate
or any ERISA Affiliate thereof fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Revolving Commitments and satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any material respect; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Dissolution. The Borrower or any Loan Party shall dissolve, liquidate,
or otherwise terminate its existence, except as permitted in Section 7.06; or
     (m) Material Agreements. (i) Termination of any Material Agreement, or any
material provision of any of the foregoing if such termination could reasonably
be expected to have a Material Adverse Effect and such agreement or provision is
not replaced (prior to such cessation) in a manner satisfactory to the
Administrative Agent; (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect; or
(iii) any event or condition occurs or exists which in the opinion of the
Administrative Agent is reasonably likely to (x) have a material adverse effect
on the ability of Borrower or any of its Subsidiaries to perform its obligations
under a Material Agreement and (y) result in a Material Adverse Effect
hereunder; or

              63   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (n) Collateral; Impairment of Security, etc. (i) Any provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against a Loan Party or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason cease to be
a perfected and first priority security interest subject to Permitted Liens; or
     (o) Proceedings by Secured Creditors. Any secured creditor of any Loan
Party which is owed $1,000,000 or more takes any action to foreclose any Lien
securing the Indebtedness owed to such secured creditor.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the Revolving Commitment of each Lender to make Revolving Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such Revolving Commitments and obligations shall be
terminated;
     (b) declare the unpaid principal amount of all outstanding Revolving Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Revolving Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding
Revolving Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Agents; Lender Hedging Agreements.
(a) Each Lender and the L/C Issuer hereby irrevocably (subject to Section 9.10)
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall not have any duties or

              64   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     (b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.
     (c) To the extent any Lender or any Affiliate of a Lender is a party to a
Lender Hedging Agreement and accepts the benefits of the Liens in the Collateral
arising pursuant to the Collateral Documents, such Lender (for itself and on
behalf of any such Affiliates) shall be deemed (i) to appoint the Administrative
Agent, as its nominee and agent, to act for and on behalf of such Lender or
Affiliate thereof in connection with the Collateral Documents and (ii) to be
bound by the terms of this Article IX.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
     9.03 Default; Collateral. (a) Upon the occurrence and continuance of a
Default or Event of Default, the Lenders agree to promptly confer in order that
Required Lenders or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until the Administrative
Agent shall have received instructions from Required Lenders. All rights of
action under the Loan Documents and all right to the Collateral, if any,
hereunder may be enforced by the Administrative Agent and any suit or proceeding
instituted by the Administrative Agent in furtherance of such enforcement shall
be brought in its name as the Administrative Agent without the necessity of
joining as plaintiffs or defendants any other Lender, and the recovery of any
judgment shall be for the benefit of the Lenders (and, with respect to Lender
Hedging Agreements, Affiliates, if applicable) subject to the expenses of the
Administrative Agent. In actions with respect to any property of the Borrower or
any other Obligor, the Administrative Agent is acting for the ratable benefit of
each Lender (and, with respect to Lender Hedging Agreement, Affiliates, if
applicable). Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of Borrower to the Obligations
shall be construed as being for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement, Affiliates, if applicable).

              65   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (b) Each Lender authorizes and directs the Administrative Agent to enter
into the Collateral Documents on behalf of and for the benefit of the Lenders
(and, with respect to Lender Hedging Agreements, Affiliates, if applicable)(or
if previously entered into, hereby ratifies the Administrative Agent’s
previously entering into such agreements and Collateral Documents).
     (c) Except to the extent unanimity (or other percentage set forth in
Section 10.1) is required hereunder, each Lender agrees that any action taken by
the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.
     (d) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time to take any action with respect to any Collateral or Collateral
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Collateral Documents.
     (e) The Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Obligor or is cared for, protected, or insured or has been encumbered or
that the Liens granted to the Administrative Agent herein or pursuant thereto
have been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the Rights granted or available to the
Administrative Agent in this Section 9.03 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to any Lender,
other than to act without gross negligence or willful misconduct.
     (f) The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral: (i) constituting property in which no
Obligor owned an interest at the time the Lien was granted or at any time
thereafter; (ii) constituting property leased to an Obligor under a lease which
has expired or been terminated in a transaction permitted under the Loan
Document or is about to expire and which has not been, and is not intended by
such Obligor to be, renewed; and (iii) consisting of an instrument evidencing
Indebtedness pledged to the Administrative Agent (for the benefit of the
Lenders), if the Indebtedness evidenced thereby has been paid in full. In
addition, the Lenders irrevocably authorize the Administrative Agent to release
Liens upon Collateral as contemplated in Section 10.01(c) or (d), or if
approved, authorized, or ratified in writing by the requisite Lenders. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 9.03.
     (g) In furtherance of the authorizations set forth in this Section 9.03,
each Lender hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Collateral Documents (including,
without limitation, any appointments of substitute trustees under any Collateral
Documents), (ii) to take action with respect to the Collateral and Collateral
Documents to perfect, maintain, and preserve Lenders’ Liens, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon

              66   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



any Collateral to the extent authorized in paragraph (f) hereof. This power of
attorney shall be liberally, not restrictively, construed so as to give the
greatest latitude to the Administrative Agent’s power, as attorney, relative to
the Collateral matters described in this Section 9.03. The powers and
authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent (or any Person
acting on behalf of the Administrative Agent pursuant to a valid power of
attorney). The power of attorney conferred by this Section 9.03(g) to the
Administrative Agent is granted for valuable consideration and is coupled with
an interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Lenders are obligated to make any Borrowings under
the Loan Documents.
     9.04 Liability of Agents. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for the creation, perfection or
priority of any Liens purported to be created by any of the Loan Documents, or
the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security, or to make any inquiry respecting the performance by
the Borrower of its obligations hereunder or under any other Loan Document, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.
     9.05 Reliance by Administrative Agent. (a) The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or all the Lenders,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and participants. Where
this Agreement expressly permits or prohibits an action unless the Required
Lenders otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the Lenders.

              67   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has funded its Pro Rata Share of the Borrowing(s)
on the First Amendment Closing Date (or, if there is no Borrowing made on such
date, each Lender other than Lenders who gave written objection to the
Administrative Agent prior to such date) shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
either sent by the Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.
     9.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
     9.07 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any Agent
Related Person.
     9.08 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified

              68   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Person’s gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section shall survive
termination of the Revolving Commitments, the payment of all Obligations
hereunder and the resignation or replacement of the Administrative Agent.
     9.09 Administrative Agent in its Individual Capacity. Royal Bank of Canada
and its Affiliates may make loans to, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Royal Bank of Canada were not the Administrative
Agent or the L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Royal Bank
of Canada or its Affiliates may receive information regarding any Loan Party or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Revolving Loans, Royal Bank of Canada
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or the L/C Issuer, and the terms “Lender” and “Lenders” include Royal Bank
of Canada in its individual capacity.
     9.10 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders with a copy of such
notice to the Borrower and may be removed by the Required Lenders at any time
with or without cause. If the Administrative Agent resigns or is removed under
this Agreement, the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders which successor administrative
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

              69   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     9.11 Other Agents; Arranger. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as any other
type of agent (other than the Administrative Agent), “arranger,” or “bookrunner”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Release of Collateral, Etc.
     (a) No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders directly affected thereby
and by the Borrower, and acknowledged by the Administrative Agent, do any of the
following:
          (i) extend or increase the Revolving Commitment of any Lender (or
reinstate any Revolving Commitment terminated pursuant to Section 8.02);
          (ii) postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document;
          (iii) reduce the principal of, or the rate of interest specified
herein on, any Revolving Loan or L/C Borrowing or (subject to clause (ii) of the
proviso below) any fees or other amounts payable hereunder or under any other
Loan Document; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;
          (iv) change the percentage of the Aggregate Revolving Commitment or of
the aggregate unpaid principal amount of the Revolving Loans and L/C Obligations
which is required for the Lenders or any of them to take any action hereunder;
          (v) change the Pro Rata Share of any Lender;
          (vi) release more than $1,000,000 worth of Collateral or release any
Guarantor from a Guaranty (except in connection with a Disposition permitted
under Section 7.07 or as otherwise permitted under this Section 10.01); or
          (vii) amend this Section, or Section 2.12, or any provision herein
providing for unanimous consent or other action by all the Lenders;

              70   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



and, provided further: (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Agent/Arranger Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any Lender that has failed to
fund any portion of the Revolving Loans or participation in L/C Obligations
required to be funded by it hereunder shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Pro Rata
Share of such Lender may not be increased without the consent of such Lender.
     (b) Any amendment to any Loan Document which purports to (i) decrease the
amount of any mandatory prepayment or commitment reduction required by
Section 2.04 or (ii) change this Section 10.01(b), must be by an instrument in
writing executed by Borrower, the Administrative Agent, and the Required
Lenders.
     (c) Upon any Disposition of Collateral which is permitted pursuant to the
Loan Documents, and upon 10 Business Days’ prior written request by the Borrower
(which request must be accompanied by (i) true and correct copies of all
material documents of transfer or disposition, including any contract of sale,
(ii) a preliminary closing statement and instructions to the title company, if
any, (iii) all requested release instruments in form and substance satisfactory
to the Administrative Agent and (iv) if required, written consent of the
requisite Lenders), the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of Liens granted to the Administrative Agent for the
benefit of the Lenders pursuant hereto in such Collateral. The Administrative
Agent shall not be required to execute any release instruments on terms which,
in the Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of Liens without recourse or warranty. No such release shall impair the
Administrative Agent’s Lien on the proceeds of sale of such Collateral.
     (d) If all outstanding Revolving Loans and other Obligations have been
indefeasibly paid in full and the Revolving Commitments have terminated or have
been reduced to zero, and, subject to Section 10.01(e) all Lender Hedging
Agreement have terminated, the Administrative Agent agrees to, and the Lenders
hereby instruct the Administrative Agent to, at the Borrower’s expense, execute
and authorize such releases of the Collateral Documents as the Borrower shall
reasonably request and this Agreement shall be deemed terminated except that
such termination shall not relieve the Borrower of any obligation to make any
payments to the Administrative Agent or any Lender required by any Loan Document
to the extent accruing, or relating to an event occurring, prior to such
termination.
     (e) Notwithstanding any provision herein to the contrary, if the Revolving
Commitments have been terminated, and the only outstanding Obligations are
amounts owed pursuant to one or more Lender Hedging Agreements, the
Administrative Agent will, and is hereby authorized to, (A) release the Liens
created under the Loan Documents and (B) release all Guaranties of the Borrower;
provided, that contemporaneously with such release, (i) the Borrower (and, if
applicable, the Subsidiary that is a party to such Lender Hedging Agreements)
(A) executes a margin agreement in form and substance acceptable to such
Lender(s) (or its Affiliates) that are parties to such Lender Hedging Agreements
(the “Lender

              71   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Counterparties”) and (B), if required, provides collateral in the form of cash
or a letter of credit having an aggregate value acceptable to such Lender
Counterparties, and (ii) if such Lender Hedging Agreement is executed by a
Subsidiary of the Borrower and the Borrower is not a party thereto, the Borrower
executes a guaranty covering such Subsidiary’s obligations thereunder, such
guaranty to be in form and substance satisfactory to the Lender Counterparties.
Any release under this Section 10.01(e) must be in writing and signed by the
Administrative Agent.
     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder and under the other Loan Documents
shall be in writing (including by facsimile transmission) and mailed, faxed or
delivered, to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices on Schedule 10.02 (for the
Borrower, any Guarantor and the Administrative Agent) or on the Administrative
Details Form (for the other Lenders); or, in the case of the Borrower, the
Guarantors, the Administrative Agent, or the L/C Issuer, to such other address
as shall be designated by such party in a notice to the other parties, and in
the case of any other party, to such other address as shall be designated by
such party in a notice to the Borrower, the Administrative Agent and the L/C
Issuer. All such notices and other communications shall be deemed to be given or
made upon the earlier to occur of (i) actual receipt by the intended recipient
and (ii) (A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, five (5) Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Administrative Agent or the L/C Issuer pursuant to Article II shall not be
effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified in accordance with this Section, it being
understood and agreed that a voicemail message shall in no event be effective as
a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (c) Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and shall not be recognized hereunder for any
other purpose.
     (d) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, L/C Issuer and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Borrowing Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form

              72   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
     10.04 Attorney Costs; Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all costs and expenses associated with
the due diligence and background investigation undertaken in connection with
this Agreement and incurred in connection with the development, preparation,
negotiation, syndication, administration and execution of this Agreement and the
other Loan Documents, including the filing, recording, refiling or rerecording
of any pledge agreement and any Security Agreement and/or any UCC financing
statements relating thereto and all amendments, supplements and modifications to
any thereof and any and all other documents or instruments of further assurance
required to be filed or recorded or refiled or rerecorded by the terms hereof or
of any mortgage, any pledge agreement or any security agreement, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any workout or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. The agreements in this
Section shall survive the termination of the Revolving Commitments and repayment
of all the other Obligations.
     10.05 Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Borrower and each Guarantor (by execution of a Guaranty),
jointly and severally, agrees to indemnify, save and hold harmless each
Agent-Related Person, the Administrative Agent, the Arranger, each Lender, the
L/C Issuer and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against: (a) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person (other than the Administrative
Agent or any Lender) relating directly or indirectly to a claim, demand, action
or cause of action that such Person asserts or may assert against any Loan
Party, any Affiliate of any Loan Party or any of their respective officers or
directors, arising out of or relating to, the Loan Documents, the Revolving
Commitments, the use or contemplated use of the proceeds of any Revolving Loans,
or the relationship of any Loan Party, the Administrative Agent, the Lenders and
the L/C Issuer under this

              73   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Agreement or any other Loan Document; (b) any and all claims, demands, actions
or causes of action that may at any time (including at any time following
repayment of the Obligations and the resignation of the Administrative Agent or
the replacement of any Lender) be asserted or imposed against any Indemnitee by
any Person or by the Borrower or any other Loan Party, arising out of or
relating to, the Loan Documents, the Revolving Commitments, the use or
contemplated use of the proceeds of any Revolving Loans, or the relationship of
any Loan Party, the Administrative Agent, the Lenders and the L/C Issuer under
this Agreement or any other Loan Document; (c) without limiting the foregoing,
any and all claims, demands, actions or causes of action, judgments and orders,
penalties and fines that are asserted or imposed against any Indemnitee,
(i) under the application of any Environmental Law applicable to the Borrower or
any of its Subsidiaries or any of their properties or assets, including the
treatment or disposal of Hazardous Substances on any of their properties or
assets, (ii) as a result of the breach or non-compliance by the Borrower or any
Subsidiary with any Environmental Law applicable to the Borrower or any
Subsidiary, (iii) due to past ownership by the Borrower or any Subsidiary of any
of their properties or assets or past activity on any of their properties or
assets which, though lawful and fully permissible at the time, could result in
present liability, (iv) due to the presence, use, storage, treatment or disposal
of Hazardous Substances on or under, or the escape, seepage, leakage, spillage,
discharge, emission or Release from, any of the properties owned or operated by
the Borrower or any Subsidiary (including any liability asserted or arising
under any Environmental Law), regardless of whether caused by, or within the
control of, the Borrower or such Subsidiary, or (v) due to any other
environmental, health or safety condition in connection with the Loan Documents;
(d) any administrative or investigative proceeding by any Governmental Authority
arising out of or related to a claim, demand, action or cause of action
described in subsection (a), (b) or (c) above; and (e) any and all liabilities
(including liabilities under indemnities), losses, costs, damages or expenses
(including Attorney Costs and settlement costs) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR
NEGLIGENCE OF AN INDEMNITEE, and whether or not an Indemnitee is a party to such
claim, demand, action, cause of action or proceeding (all the foregoing,
collectively, the "Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any claim to the extent caused by its own
gross negligence or willful misconduct. The agreements in this Section shall
survive and continue for the benefit of the Indemnitees at all times after the
Borrower’s acceptance of the Lenders’ Revolving Commitments under this
Agreement, whether or not the First Amendment Closing Date shall occur and shall
survive the termination of the Revolving Commitments and repayment of all the
other Obligations.
     10.06 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

              74   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitment and the Revolving Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that: (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Revolving Commitment and the
Revolving Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Revolving Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the outstanding principal balance of the
Revolving Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000, unless each of the Administrative Agent, L/C Issuer and,
so long as no Default has occurred and is continuing, the Borrower otherwise
consent (Borrower’s consent not to be unreasonably withheld, conditioned or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Loans and/or the Revolving
Commitment assigned; and (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Details Form. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.07, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a

              75   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal
amounts of the Revolving Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent or the L/C Issuer, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Revolving Loans (including such
Lender’s participation in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) postpone any date upon
which any payment of money is scheduled to be paid to such Participant,
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant, or (iii) extend the Maturity Date. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Revolver
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

              76   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (g) If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
     (h) Notwithstanding anything to the contrary contained herein, if at any
time Royal Bank of Canada assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, Royal Bank of Canada may, (i) upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Royal Bank of Canada as L/C Issuer. Royal Bank of
Canada shall retain all the rights and obligations of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Unreimbursed Amounts pursuant to Section 2.14(c)).
     10.08 Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrower (other than to directors, officers, employees,
auditors, accountants, counsel or other professional advisors of the
Administrative Agent or any Lender) any information with respect to the Borrower
or its Subsidiaries, which is furnished pursuant to this Agreement and which
(i) the Borrower in good faith considers to be confidential and (ii) is either
clearly marked confidential or is designated by the Borrower to the
Administrative Agent or the Lenders in writing as confidential; provided that
any Lender may disclose any such information (a) as has become generally
available to the public, (b) as may be required or appropriate in any report,
statement or testimony submitted to or required by any municipal, state or
federal regulatory body having or claiming to have jurisdiction over such Lender
or submitted to or required by the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (c) as may be required or appropriate in response to any
summons or subpoena in connection with any litigation, (d) in order to comply
with any Law, order, regulation or ruling applicable to such Lender, (e) to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
provided that such Eligible Assignee or Participant or prospective Eligible
Assignee or Participant executes an agreement containing provisions
substantially similar to those contained in this Section 10.08, (f) in
connection with the exercise of any remedy by such Lender following an Event of
Default pertaining to the Loan Documents, (g) in connection with any litigation
involving such Lender pertaining to the Loan Documents, (h) to any Lender or the
Administrative Agent, or (i) to any Affiliate of any Lender (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and obligated to keep such information
confidential); provided further, that notwithstanding anything in this Agreement
to the contrary, the Borrower, the Administrative Agent, the L/C Issuer, each
Lender and each Related Party may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analysis) that are provided to it relating to such tax treatment and tax
structure; and nothing in the foregoing authorization shall apply to any
disclosure that would constitute a violation of applicable federal or state
securities Laws.
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and

              77   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party) to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender to
or for the credit or the account of the respective Loan Parties against any and
all Obligations owing to the Administrative Agent and the Lenders, now or
hereafter existing, irrespective of whether or not the Administrative Agent or
such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.
     10.10 Interest Rate Limitation. Regardless of any provision contained in
any Loan Document, neither the Administrative Agent nor any Lender shall ever be
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligations, any amount in excess of the Maximum Rate,
and, if any Lender ever does so, then such excess shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the Borrower. In determining if the interest paid or
payable exceeds the Maximum Rate, the Borrower and the Lenders shall, to the
maximum extent permitted under applicable Law, (a) treat all Borrowings as but a
single extension of credit (and the Lenders and the Borrower agree that such is
the case and that provision herein for multiple Borrowings is for convenience
only), (b) characterize any nonprincipal payment as an expense, fee, or premium
rather than as interest, (c) exclude voluntary prepayments and the effects
thereof, and (d) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the Obligations. However, if
the Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, the Lenders shall refund such
excess, and, in such event, the Lenders shall not, to the extent permitted by
Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum
Amount. To the extent the Laws of the State of Texas are applicable for purposes
of determining the "Maximum Rate” or the “Maximum Amount,” then those terms mean
the “weekly ceiling” from time to time in effect under Texas Finance Code §
303.001, as limited by Texas Finance Code § 303.009. The Borrower agrees that
Chapter 346 of the Texas Finance Code, as amended (which regulates certain
revolving credit loan accounts and revolving tri-party accounts), does not apply
to the Obligations.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

              78   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Revolving Loan or any other Obligation
shall remain unpaid or unsatisfied.
     10.14 Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.15 Foreign Lenders. Each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or after accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Person
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Person is entitled to an exemption from,
or reduction of, U.S. withholding tax. Thereafter and from time to time, each
such Person shall (a) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States Laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Person by the Borrower pursuant to this Agreement, (b) promptly
notify the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (c) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Person. If such Person fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from any interest
payment to such Person an amount equivalent to the applicable withholding tax
imposed by Sections 1441 and 1442 of the Code, without reduction. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold any tax or other amount from payments made in respect of such Person,
such Person shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the payment of all Obligations and the resignation or
replacement of the Administrative Agent.

              79   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     10.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.
     (b) EACH LOAN PARTY AND OTHER PARTY HERETO, AND EACH GUARANTOR, BY
EXECUTION OF A GUARANTY, AGREES AS TO THIS SECTION 10.16(b). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, AND BY EXECUTION OF A GUARANTY, EACH GUARANTOR CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO,
AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AT ITS
ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWER, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
     10.17 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT
AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE LOAN PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY; AND (b) EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
ACTION ANY

              80   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT THE WAIVER CONTAINED IN THIS
SECTION 10.17(b) SHALL NOT APPLY TO THE EXTENT THAT THE PARTY AGAINST WHOM
DAMAGES ARE SOUGHT HAS ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     10.18 Termination of Commitments Under Original Credit Agreement. As of the
First Amendment Closing Date, the aggregate commitments under the Original
Credit Agreement are terminated and the Administrative Agent and the Lenders
hereby waive any right to receive prior notice of such termination. Each Lender
agrees upon the First Amendment Closing Date to return to Borrower with
reasonable promptness all “Notes” as defined under the Original Credit Agreement
which were delivered by the Borrower in exchange for new Revolver Notes to be
issued pursuant to this Agreement.
     10.19 No Novations, Etc. To the extent of the aggregate commitment
outstanding under the Original Credit Agreement ($55,000,000), nothing contained
herein shall be deemed a novation of or a repayment or new advance of any
obligation of the Borrower hereunder. Only to the extent of an increase in the
Aggregate Revolving Commitments over that amount shall there be deemed to be a
new advance by the Lenders to the Borrower under this Agreement. The
Indebtedness owing under the Original Credit Agreement is renewed, rearranged,
extended and carried forward by this Agreement and all of the liens and security
interests securing the “Obligations” as defined in the Original Credit Agreement
are carried forward and secure, without interruption or loss or priority, the
Obligations under this Agreement.
     10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURES BEGIN ON NEXT PAGE]

              81   Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            ALLIS-CHALMERS ENERGY INC.,
a Delaware corporation, as Borrower
      By:   /s/ Victor M. Perez         Victor M. Perez        Chief Financial
Officer     

Signature Page 1

                  Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as Administrative Agent
      By:   /s/ David Wheatley         David Wheatley        Manager, Agency   
    ROYAL BANK OF CANADA,
as Collateral Agent
      By:   /s/ David Wheatley         David Wheatley        Manager, Agency   
 

Signature Page 2

                  Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as Lender
and L/C Issuer
      By:   /s/ Jason York         Jason York        Authorized Signatory     

Signature Page 3

                  Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            CATERPILLAR FINANCIAL
SERVICES CORPORATION, as Lender
      By:   /s/ Jennifer Coyle         Jennifer Coyle        Manager Capital
Markets     

Signature Page 4

                  Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMMERCEBANK, N.A., as Lender
      By:   /s/ Mark M. Isensee         Mark M. Isensee        Vice
President-Oil & Gas Manager              By:   /s/ Francisco Rivero        
Francisco Rivero        Senior Vice President & Manager     

Signature Page 5

                  Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
REVOLVING COMMITMENTS

          Lender   Revolving Commitment  
Royal Bank of Canada
  $ 9,000,000.00  
Caterpillar Financial Services Corporation
  $ 8,000,000.00  
Commercebank, N.A.
  $ 8,000,000.00  
Total:
  $ 25,000,000.00  

SCHEDULE 2.01
Allis-Chalmers

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.05
EXISTING INDEBTEDNESS
($ in 000’s)

         
9.0% Senior Notes
    160,000  
 
       
Other Indebtedness
       
M-I Subordinated Note
    4,000  
Capcoil/Downhole Equipment Notes
    0  
Capcoil Non-Compete
    330  
Delta Rental Seller Note
    350  
Jens’ Non-Compete
    267  
Mountain Air Seller Note
    500  
N/P to Former A-C Directors
    96  
Safco Non-Compete
    125  
Caterpillar Financial Notes
    1,402  
Total
    7,070  
Total
  $ 167,070  

Schedule 5.05
Allis-Chalmers
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS

(a)   Subsidiaries as of the First Amendment Closing Date:

          Name   Jurisdiction of Organization   Ownership
OilQuip Rentals, Inc.
  Delaware   100% owned by the Borrower
 
       
Allis-Chalmers Tubular Services, Inc.
  Texas   100% owned by the Borrower
 
       
Strata Directional Technology, Inc.
  Texas   100% owned by the Borrower
 
       
Downhole Injection Systems, LLC
  Texas   100% owned by the Borrower
 
       
AirComp, LLC
  Delaware   100% owned by the Borrower
 
       
Mountain Compressed Air, Inc.
  Texas   100% owned by OilQuip Rentals, Inc.
 
       
Delta Rental Service, Inc.
  Louisiana   100% owned by the Borrower
 
       
Safco-Oil Field Products, Inc.
  Texas   100% owned by the Borrower
 
       
Capcoil Tubing Services, Inc.
  Texas   100% owned by the Borrower
 
       
Target Energy, Inc.
  Delaware   100% owned by the Borrower
 
       
Specialty Rental Tools, Inc.
  Louisiana   100% owned by the Borrower

(b)   Other Equity Investments as of the First Amendment Closing Date:   (c)  
Other Investments as of the First Amendment Closing Date:

Schedule 5.13
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.22
LEASED LOCATIONS
Borrower
1. Leased office space in Houston, Texas
AirComp
1. Leased site in Grand Junction, Colorado
2. Leased site in Farmington, New Mexico
3. Leased site in Fort Stockton, Texas
4. Leased site in San Angelo, Texas
5. Leased site in Carlsbad, New Mexico
6. Leased site in Denver, Colorado
7. Leased site in Houston, Texas
8. Leased site in Wilburton, Oklahoma
9. Leased site in Grandbury, Texas
10. Leased site in Sonora, Texas
AC Tubular
1. Leased site in Victoria, Texas
2. Leased site in Pearsall, Texas
3. Leased site in Edinburg, Texas
4. Leased site in Lafayette, Louisiana
5. Leased site in Houma, Louisiana
6. Leased site in Corpus Christi, Texas
Strata
1. Leased site in Houston, Texas
2. Leased site in Midland, Texas
3. Leased site in Corpus Christi, Texas
4. Leased site in Oklahoma City, Oklahoma
Safco
1. Leased site in Houston, Texas
Delta
1. Leased site in Lafayette, Louisiana
Downhole
1. Leased site in Midland, Texas
2. Leased site in Corpus Christi, Texas
3. Leased site in Carthage, Texas
Schedule 5.22
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Capcoil
1. Leased site in Kilgore, Texas
Target Energy, Inc.
1. Leased site in Houston, Texas
Specialty Rental Tools, Inc.
1. Leased site in Broussard, Louisiana
Schedule 5.22
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.23
MATERIAL AGREEMENTS

1   Lease Agreement between Materiales y Equipo Petroleo, S.A. de C.V. (Matyep)
and Jens’ Oil Field Service, now known as Allis-Chalmers Tubular Services, Inc.
dated August 4, 1997.   2.   Indenture for Senior Unsecured Notes between Wells
Fargo Bank, N.A., as trustee, and Borrower and its Subsidiaries named therein.

Schedule 5.23
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

                            Debtor   Creditor   Asset Secured   Filing
Jurisdiction
AC Tubular
  PACCAR   4 Trucks   Hidalgo
County, Texas
AC Tubular
  Texas State Bank   Yard in Edinburg, Texas   Hidalgo
County, Texas
AC Tubular
  Jens H. Mortensen, Jr.   Tools, machinery and equipment   Hidalgo
County, Texas
AC Tubular
  Jens H. Mortensen, Jr.   Equipment in Mexico   Mexico  
AC Tubular
  Texas State Bank   3 Forklifts 9 Vehicles   Hidalgo County, Texas  
Downhole Injection Systems
  Ford Motor Credit   Ford vehicle   Midland County, Texas  
Capcoil Tubing Services
  Navistar   3 Trucks   Gregg County, Texas  
Capcoil Tubing Services
  Ford Motor Credit   7 Vehicles   Gregg County, Texas  
Borrower and AirComp
  Caterpillar   Air compressors   Delaware and Texas

Schedule 7.01

 

Allis-Chalmers Energy
Amended & Restated Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 7.12
AGREEMENTS RESTRICTING LIENS ON LEASEHOLD INTERESTS
NONE.
Schedule 7.12
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES TO BORROWER,
GUARANTORS AND ADMINISTRATIVE AGENT
ADDRESS FOR NOTICES TO BORROWER
ALLIS-CHALMERS ENERGY INC.
5075 Westheimer
Suite 890
Houston, Texas 77056
Attn: General Counsel
Telephone: (713) 369-0550
Facsimile: (713)
ADDRESS FOR NOTICES TO GUARANTORS
[Name of Guarantor]
5075 Westheimer
Suite 890
Houston, Texas 77056
Attn: General Counsel
Telephone: (713) 369-0550
Facsimile: (713)
ADDRESSES FOR ROYAL BANK OF CANADA
Royal Bank of Canada’s Lending Office:
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, New York 10006-1404
Attention: Manager, Loans Administration
Telephone: (212) 428-6332
Facsimile: (212) 428-2372
For matters related to letters of credit:
Attention: Manager, Trade Products
Telephone: (212) 428-6235
Facsimile: (212) 428-3015
Schedule 10.2 — Page 1
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



in each case with a copy to:
Royal Bank of Canada
2800 Post Oak Boulevard
3900 Williams Tower
Houston, Texas 77056
Attention: Jason York
Telephone: (713) 403-5679
Facsimile: (713) 403-5624
Electronic Mail: Jason.York@rbccm.com
Administrative Agent’s Office:
Royal Bank of Canada
Agency Services Group
Royal Bank Plaza
P. O. Box 50, 200 Bay Street
12th Floor, South Tower
Toronto, Ontario M5J 2W7
Attention: Manager Agency
Telephone: (416) 842-3901
Facsimile: (416) 842-4023
Wiring Instructions:
JPMorgan Chase Bank, New York, New York
ABA 021-000021
For account Royal Bank of Canada, New York
Swift Code: ROYCUS3X
A/C 920-1033363
For further credit to A/C 293-746-4, Transit 1269
Ref: Allis-Chalmers Energy
Attn: Agency Services
Schedule 10.2 — Page 2
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF BORROWING NOTICE
Date:                                         ,                    
Royal Bank of Canada,
as Administrative Agent
Global Banking Agency
Royal Bank Plaza, 200 Bay Street
12th Floor, South Tower
Toronto ON M5J 2W7
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of January 18, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Allis-Chalmers
Energy Inc., a Delaware corporation (the “Borrower”), Royal Bank of Canada, as
Administrative Agent, and the Lenders from time to time party thereto.
     The undersigned hereby requests a revolving loan:
I. REVOLVER FACILITY

  1.   Status Information for the Revolver Facility

  (a)   Amount of Revolver Facility: $25,000,000     (b)   Revolving Loans
outstanding prior to the Borrowing requested herein: $                        
(c)   Letters of Credit outstanding prior to the Borrowing requested herein:
$                         (d)   Principal amount of Revolving Loans available to
be borrowed (1(a) minus the sum of 1(b) and 1(c)): $                    

  2.   Amount of Borrowing: $                         3.   Requested date of
Borrowing:                                         , 200_; must be prior to
Maturity Date.     4.   Requested interest rate Type of Revolving Loan and
applicable Dollar amount:

  (a)   Base Rate Revolving Loan for $                         (b)   Eurodollar
Rate Revolving Loan with Interest Period of:

  (i)   one month for $                    

Exhibit A — 1 — Page 1
Form of Borrowing Notice
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



             
 
  (ii)   two months for   $                                        
 
  (iii)   three months for   $                                        
 
  (iv)   six months for   $                                        

     The undersigned hereby certifies that the following statements will be true
on the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:
     (a) the representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct as though made on and as of such
date (except such representations and warranties which expressly refer to an
earlier date, which are true and correct as of such earlier date);
     (b) with respect to a Borrowing of Revolving Loans, if any, the amount of
the requested Borrowing, when added to Revolving Loans outstanding prior to the
Borrowing and Letters of Credit outstanding prior to the Borrowing will not
exceed the Aggregate Revolving Commitment; and
     (c) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing(s).
     The Borrowing requested herein complies with Sections 2.01, 2.03, 4.01,
4.02 and 4.04 of the Agreement, as applicable.

              ALLIS-CHALMERS ENERGY INC.,
    a Delaware corporation, as Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit A-1 — Page 2
Form of Borrowing Notice
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CONVERSION/CONTINUATION NOTICE
Date:                                         ,                     
Royal Bank of Canada,
as Administrative Agent
Global Banking Agency
Royal Bank Plaza, 200 Bay Street
12th Floor, South Tower
Toronto ON M5J 2W7

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of January 18, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Allis-Chalmers
Energy Inc., a Delaware corporation (the “Borrower”), Royal Bank of Canada, as
Administrative Agent, and the Lenders from time to time party thereto.
     The undersigned hereby requests:
I. REVOLVER FACILITY

                                1.     Amount of [conversion] [continuation]:  
$                                        
 
                              2.     Existing rate:   Check applicable blank
 
                                    (a)   Base Rate  
                                          
 
                                    (b)   Eurodollar Rate Loan with            
        Interest Period of:    
 
                       
 
              (i)   one month    
 
                       
 
              (ii)   two months    
 
                       
 
              (iii)   three months    
 
                       
 
              (iv)   six months    
 
                       
 
                              3.     If a Eurodollar Rate Loan, date of the last
day of the Interest             Period for such Loan:
                                        , 200                    .

                                  The Revolving Loan described above is to be
[converted] [continued] as follows:    
 
                                 4.   Requested date of [conversion]
[continuation]:                     , 200                    .
 
                                 5.   Requested Type of Loan and applicable
Dollar amount:

Exhibit A-2 — Page 1
Form of Conversion Continuation Notice
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                              (a)   Base Rate Loan for
$                                        
 
                            (b)   Eurodollar Rate Loan with Interest Period of:
 
                   
 
          (i)   one month for   $                                        
 
          (ii)   two months for   $                                        
 
          (iii)   three months for   $                                        
 
          (iv)   six months for   $                                        

       The [conversion] [continuation] requested herein complies with
Sections 2.01 and 2.03 of the Agreement, as applicable.

              ALLIS-CHALMERS ENERGY INC.,
    a Delaware corporation, as Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit A-2 Page 2
Form of Conversion Continuation Notice
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
NOTICE IN RESPECT OF REPAYMENTS, PREPAYMENTS
AND REDUCTIONS OF REVOLVING COMMITMENT
                                        [Date]
Royal Bank of Canada,
as Administrative Agent
Global Banking Agency
Royal Bank Plaza, 200 Bay Street
12th Floor, South Tower
Toronto ON M5J 2W7
Dear Sirs:
     The undersigned, Allis-Chalmers Energy Inc. (the “Borrower”), refers to the
Amended and Restated Credit Agreement dated as of January 18, 2006 (as may be
amended, restated, replaced or supplemented from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined)
among the Borrower, the financial institutions that are named on the signature
pages thereto, as Lenders, RBC Capital Markets as Lead Arranger and Sole
Bookrunner, and Royal Bank of Canada, as Administrative Agent, and hereby gives
you notice pursuant to [Section 2.04/Section 2.05] of the Credit Agreement that
on [insert proposed date of repayment, prepayment or reduction of the Revolving
Commitment], the Borrower shall [make a repayment of
$                                         under and such repayment shall apply
to                                          (specify Type of Revolving Loan to
be repaid)]/[make a prepayment of/ permanently reduce the Revolving Commitment
by an aggregate principal amount of $                                        
[the repayment, prepayment or reduction shall be for no less than the minimums
specified in the Credit Agreement.

         
 
      Yours truly,
 
       
 
      Allis-Chalmers Energy Inc.  
 
  By:    
 
         
 
  Title:    
 
       

Exhibit A-3 Page 1
Form of Repayment/Prepayment Notice
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF REVOLVER NOTE

$                                           January                     , 2006

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to the order of                                                             
(the “Lender”), on the Maturity Date (as defined in the Credit Agreement
referred to below) the principal amount of
                                         Dollars ($                    ), or
such lesser principal amount of Revolving Loans made by Lender under that
certain Credit Agreement dated of even date herewith (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Royal Bank of Canada, as Administrative Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such principal
amount is paid in full, at such interest rates, and at such times as are
specified in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds to the account designated by the Administrative
Agent in the Credit Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
     This Note is one of the Revolver Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. This Note is also entitled
to the benefits of each Guaranty. Upon the occurrence of one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.
     This Note is a Loan Document and is subject to Section 10.10 of the Credit
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.

            ALLIS-CHALMERS ENERGY INC.,
a Delaware corporation, as Borrower
      By:         Name:         Title:        

Exhibit B Page 1
Form of Revolving Note
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02 of the Agreement)
Financial Statement Date:                                         ,
200                    
Royal Bank of Canada,
as Administrative Agent
Global Banking Agency
Royal Bank Plaza, 200 Bay Street
12th Floor, South Tower
Toronto ON M5J 2W7

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of January 18, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Allis-Chalmers
Energy Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the Agreement.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                                             
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:
     [Use the following for Fiscal Year-end financial statements]
     Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements of the Borrower and its Subsidiaries required by
Section 6.01(a) of the Agreement for the Fiscal Year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section; and
     [Use the following for fiscal quarter-end financial statements]
     Attached hereto as Schedule 1 are the unaudited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(b) of
the Agreement for the first three fiscal quarters of the Borrower ended as of
the above date, together with a certificate of a Responsible Officer of the
Borrower stating that such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries for such fiscal quarter in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
     [Use the following for both Fiscal Year-end and quarter-end financial
statements]
     1. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
Exhibit C — Page 1
Form of Compliance Certificate
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     2. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and no Default or Event of Default has
occurred and is continuing except as follows (list of each such Default or Event
of Default and include the information required by Section 6.03 of the
Agreement):
     3. During such fiscal period no casualty losses have occurred, except as
described below:
     4. The covenant analyses and information set forth on Schedule 3 attached
hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        , 200                    .

              ALLIS-CHALMERS ENERGY INC.     a Delaware corporation, as Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit C — Page 2
Form of Compliance Certificate
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended
                                                            (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
I. Section 7.04 — Indebtedness

                 
A.
  Indebtedness outstanding on First Amendment Closing Date     $      
 
               
 
  and listed on Schedule 5.05 and any refinancings, etc.            
 
  permitted by Section 7.04(b)            
 
               
B.
  Indebtedness in connection with Swap Contracts permitted     $      
 
               
 
  by Section 7.04(d)            
 
               
C.
  Outstanding Principal Amount of Purchase Money     $      
 
               
 
  Indebtedness for fixed or capital assets permitted by Section 7.04(e) (may not
exceed $2,000,000)            
 
               
D.
  Outstanding Principal Amount of Indebtedness associated     $      
 
               
 
  with Liens on acquired assets permitted by Section 7.04(f) (may not exceed
$2,000,000)            
 
               
E.
  Outstanding Principal Amount of Indebtedness associated     $      
 
               
 
  with Capital Leases and obligations to make equipment financing lease or
rental payments permitted by Section 7.04(g) (may not exceed $7,000,000)        
   

II. Section 7.19(a) – Minimum Consolidated Tangible Net Worth

                 
A.
  Consolidated Tangible Net Worth at most recent Financial     $      
 
               
 
  Statement Date:            
 
               
B.
  50% of Consolidated Net Income (if positive) after     $      
 
               
 
  September 30, 2005:            
 
               
C.
  100% of Net Cash Proceeds of all Equity Interests issued     $      
 
               
 
  by Borrower or any Subsidiary after First Amendment Closing
Date:            
 
               
D.
  Minimum Net Worth (85% of Consolidated Tangible Net Worth     $      
 
               
 
  as of September 30, 2005 + Lines II.B and C):            
 
               
E.
  Is Line II.A greater than or equal to Line II.D?     Yes/No    

Exhibit C - Page 3
Form of Compliance Certificate
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



III. Section 7.19(b) – Interest Coverage Ratio

                 
A.
  Consolidated EBITDA (subject to proforma adjustments, if     $      
 
               
 
  any, permitted by Section 7.19(g) of the Agreement) for four consecutive
fiscal quarters ending on the Financial Statement Date (“Subject Period")(see
Credit Agreement definition of “Consolidated EBITDA”):            
 
               
B.
  Sum of (i) Consolidated Interest Charges (subject to     $      
 
               
 
  proforma adjustments, if any, permitted by Section 7.19(g) of the Agreement)
during Subject Period plus (ii) imputed interest charges on Synthetic Leases
during Subject Period:            
 
               
C.
  Is ratio of III.A. to III.B. at least 2.5 to 1.0?     Yes/No    
 
                IV. Section 7.19(c) – Current Ratio            
 
               
A.
  Consolidated Current Assets as at most recent Financial     $      
 
               
 
  Statement Date:            
 
               
B.
  Consolidated Current Liabilities as at most recent     $      
 
               
 
  Financial Statement Date:            
 
               
C.
  Is ratio of IV.A. to IV.B. at least 1.25 to 1.0?     Yes/No    
 
                V. Section 7.19(d) – Fixed Asset Coverage Ratio            
 
               
A.
  Orderly liquidation value of Borrower’s and its     $      
 
               
 
  Subsidiaries’ domestic fixed assets (determined as of most recently delivered
annual asset appraisal delivered pursuant to Section 6.02(e) of the Credit
Agreement) on which Administrative Agent holds first priority perfected Lien:  
         
 
               
B.
  Outstanding Amount of Revolver Principal Debt on most     $      
 
               
 
  recent Financial Statement Date:            
 
               
C.
  Is ratio of V.A. to V.B. at least 1.33 to 1.0?     Yes/No    
 
                VI. Section 7.19(e) – Leverage Ratio            
 
               
A.
  Consolidated Funded Debt for Subject Period (see Credit Agreement definition
of “Consolidated Funded Debt”)     $    
 
               
B.
  Consolidated EBITDA (subject to proforma adjustments, if any, permitted by
Section 7.19(g) of the Agreement) for Subject Period:     $      

Exhibit C — Page 4
Form of Compliance Certificate
Allis-Chalmers Energy
Amended & Restated Credit Agreement
-

 



--------------------------------------------------------------------------------



 



                 
C.
  Is ratio of VI.A. to VI. B. no more than 4.50 to 1.0?   Yes/No  
 
                VII. Section 7.19(f) – Senior Leverage Ratio            
 
               
A.
  Consolidated Senior Debt for Subject Period (see Credit     $      
 
               
 
  Agreement definition of “Consolidated Senior Debt"):            
 
               
B.
  Consolidated EBITDA (subject to proforma adjustments, if     $      
 
               
 
  any, permitted by Section 7.19(g) of the Agreement) for Subject Period:      
     
 
               
C.
  Is ratio of VII.A. to VII. B. no more than 2.50 to 1.0?   Yes/No  

Exhibit C — Page 5
Form of Compliance Certificate
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

                 
 
    1.     Assignor:    
 
               
 
    2.     Assignee:    
 
              [and is an Affiliate/Approved Fund of [identify Lender]
 
               
 
    3.     Borrower(s):   Allis-Chalmers Energy Inc.
 
               
 
    4.     Administrative Agent:   Royal Bank of Canada, as the administrative
agent under the Credit Agreement
 
               
 
    5.     Credit Agreement:   The $25,000,000 Amended and Restated Credit
Agreement dated as of January 18, 2006 among Allis-Chalmers Energy Inc., the
Lenders parties thereto, and Royal Bank of Canada, as Administrative Agent.

Exhibit D — Page 1
Form of Assignment and Assumption
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          6. Assigned Interest:

                              Aggregate Amount of     Amount of          
Commitment/Loans for     Commitment/Loans     Percentage Assigned of       all
Lenders*     Assigned*     Commitment/Loans  
Revolving Loans:
  $       $         %  
Total:
  $       $         %  

[7. Trade Date: ________________ ]
Effective Date:                                         , 20                    
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

 
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
Consented to and Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By                                                            
     Title:
Exhibit D — Page 2
Form of Assignment and Assumption
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



[Consented to:]
ALLIS-CHALMERS ENERGY INC.
a Delaware corporation
By                                                            
Name:
Title:
Exhibit D — Page 3
Form of Assignment and Assumption
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 1
TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and
Exhibit D — Page 4
Form of Assignment and Assumption
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.
Exhibit D — Page 5
Form of Assignment and Assumption
Allis-Chalmers Energy
Amended & Restated Credit Agreement

 